Exhibit 10.4


ASSET PURCHASE AGREEMENT


This Asset Purchase Agreement (the “Agreement”) entered into on as of April 16,
2010, by and among, PG Acquisition Corp, Inc. a Florida corporation (the
“Buyer”), Cellular Spyware, Inc., a Florida corporation (“CSI-FL”), Cellular
Spyware Inc., a Nevada corporation, d/b/a Phone Guard Inc.(“CSI-NV”), Phone
Guard, Inc., a Florida corporation (“PGI-FL”), and Phone Guard Inc., a Nevada
corporation (“PGI-NV”) (CSI-FL, CSI-NV, PGI-FL and PGI-NV may sometimes be
referred to herein collectively as the “Seller”) and Anthony Sasso (“Sasso”).
The Buyer, the Seller and Sasso may sometimes be referred to herein individually
as a “Party” or collectively as the “Parties.”


This Agreement contemplates a transaction in which Buyer will purchase certain
of the assets owned by the Seller, which assets are further described herein,
all upon the terms and conditions set forth in this Agreement, in return for
stock and  a royalty.
 
NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. Definitions.  In addition to the definitions appearing elsewhere in this
Agreement, the following capitalized words and phrases have the meaning
provided.


“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.


“Acquired Assets” means (a) the Netqin Sublicense, (b) the Genis Sublicense, (c)
the JW Marketing Sublicense, (d) all Intellectual Property of the Seller
relating to (a) – (c), and (d) all books, records, ledgers, files, documents,
correspondence, specifications, creative materials, advertising and promotional
materials, studies, reports, and other printed or written materials, including
but not limited to customer lists and prospective customer information, of the
Seller relating to (a) – (d) above. Notwithstanding the preceding, the Acquired
Assets shall not include the following contracts: (i) that certain Sales and
Marketing Agreement with Integrated  Trading & Export Solutions, Inc., (ii) that
certain Sales and Marketing Agreement with Lets Move It, Inc./Cary Port, (iii)
that certain Sales and Marketing Agreement with Genis International Corp., (iv)
that certain Software and License Agreement with Webgate AD, and (v) any other
contractual obligation of Seller which Buyer does not agree to specifically
assume hereunder.


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.


“Affiliated Group” means any affiliated group within the meaning of Code Section
1504(a).


“Agreement” has the meaning set forth in the preface above.
 
 
1

--------------------------------------------------------------------------------

 


“Assignment Documents” has the meaning set forth in Section 2(e) below.


 “Buyer” has the meaning set forth in the preface above.


“Closing” has the meaning set forth in Section 2(d) below.


“Closing Date” has the meaning set forth in Section 2(d) below.


“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Information” has the meaning set forth in Section 5(e) below.


“Data Laws" means laws, regulations, guidelines, and rules in any jurisdiction
(federal, state, provincial, or local) applicable to data privacy, data
security, and/or personal information, as well as any applicable industry
standards.


“Disclosure Schedule” has the meaning set forth in Section 3 below.


“Employment Agreement” has the meaning set forth in Section 2(e) below.


“Genis License” means the exclusive license with respect to the trademark
“PHONEGUARD” as more particularly described in the Genis Sublicense Agreement.


“Genis Master License Agreement” means that certain Trademark License Agreement
dated September 9, 2010 pursuant to which Genis, Inc. granted a license to
PGI-NV and PGI-FLwith respect to trademark “PHONEGUARD”, as such agreement has
been assigned to CSI-NV.


“Genis Assignment Agreement” means that certain assignment agreement in the form
attached as Exhibit D.


“Income Tax” means any federal, state, local, or foreign income tax, including
any interest, penalty, or addition thereto, whether disputed or not.


“Income Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Income Taxes, including any schedule
or attachment thereto.


“Indemnified Party” has the meaning set forth in Section 8(d) below.


“Indemnifying Party” has the meaning set forth in Section 8(d) below.
 
 
2

--------------------------------------------------------------------------------

 


“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all U.S. and
foreign patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, brand names,
certification marks, trade dress, logos, trade names, domain names, assumed
names and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, (h) all copies and tangible
embodiments of the foregoing (in whatever form or medium), (i) licenses,
immunities, covenants not to sue and the like relating to the foregoing, and (j)
any claims or causes of action arising out of or related to any infringement or
misappropriation of any of the foregoing.


“JW Marketing License” means the exclusive license with respect to the url
“www.phoneguard.com” as more particularly described in the JW Marketing
Sublicense Agreement.


“JW Marketing Master License Agreement” means that certain URL Lease Agreement
dated March 6, 2009 pursuant to which JW Marketing granted a license to CSI-FL
with respect to urls “www.phoneguard.com” and www.phoneguard.us, as such
agreement has been assigned to CSI-NV.


“JW Marketing Assignment Agreement” means that certain assignment agreement in
the form attached as Exhibit E.


 “Knowledge” means actual knowledge without independent investigation.


“Liability" means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.


“Lien” means any mortgage, pledge, lien, encumbrance, charge, or other security
interest.


“Lock-Up Agreement” has the meaning set forth in Section 2(e) below.


“Material Adverse Change” means any event or circumstance which could reasonably
be expected to have a material adverse effect on the business, assets, condition
(financial or otherwise), operating results, operations or business prospects of
the applicable Person, or the ability of the Person to consummate timely the
transactions contemplated hereby (regardless of whether or not such adverse
effect or change can be or has been cured at any time or whether the other Party
has knowledge of such effect or change on the date hereof).
 
 
3

--------------------------------------------------------------------------------

 


“NetQin” means NetQin Mobile Inc. and its Affiliates.


“NetQin License” means the exclusive license to market, sell, use and maintain
twelve (12) month software licenses relating to certain anti-virus cell phone
technology, and other products of NetQin, together with the right to purchase
such software from NetQin, as more particularly described in the NetQin
Sublicense Agreement.


“NetQin Master License Agreement” means that certain International Licensing
Agreement dated August 20, 2009 pursuant to which NetQin granted a license to
CSI-FL to distribute and sell certain software and other products described
therein, together with the right to purchase such software and products from
NetQin, as such agreement has been assigned to CSI-NV.


“NetQin Sublicense Agreement” means that certain sublicense agreement in the
form attached as Exhibit B.


“OPMG” means Options Media Group Holdings, Inc., a Nevada corporation, the sole
member of the Buyer.
 
“OPMG Common Stock” means the common stock of OPMG.


“OPMG Preferred Stock” means the Series D preferred stock of OPMG.


“OPMG Stock” means OPMG Common Stock and OPMG Preferred Stock.


“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).


“Party” has the meaning set forth in the preface above.


“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).


 “Purchase Price” has the meaning set forth in Section 2(c) below.


“Representatives” has the meaning set forth in Section 5(e) below.


“Sasso” has the meaning set forth in the preface above.


“Securities Act” means the Securities Act of 1933.


“Securities Exchange Act” means the Securities Exchange Act of 1934.
 
 
4

--------------------------------------------------------------------------------

 


“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity's gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term "Subsidiary" shall include all Subsidiaries
of such Subsidiary.


“Seller” has the meaning set forth in the preface above.


“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, intangibles, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not and including any obligation to indemnify or otherwise assume or
succeed to the tax liability of any other Person.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to any Tax, including any schedule or
attachment thereto, and including any amendment thereof.


2.  Basic Transaction.


(a)  Purchase and Sale of Acquired Assets.  On and subject to the terms and
conditions of this Agreement, the Buyer agrees to purchase from the Seller, and
the Seller agrees to sell, transfer, convey, and deliver to the Buyer free and
clear of all claims, Liens or other title defects, all of the Acquired Assets at
the Closing for the consideration specified below in this Section 2.


(b)  No Assumption of Liabilities.  The Buyer is not agreeing to assume or have
any responsibility with respect to any obligation or Liability of the Seller or
Sasso.


(c)  Purchase Price.  The purchase price (the “Purchase Price”) to be paid by
Buyer in consideration for the Acquired Assets shall be:
 
(i)  2,850,000 shares of OPMG Preferred Stock  shall be delivered to CSI-NV;
 
 
5

--------------------------------------------------------------------------------

 


(ii)  $100.00 shall be paid to CSI-FL;


(iii)  $100.00 shall be paid to PGI-FL;


(iv)  $100.00 shall be paid to PGI-NV.


(d)  The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Harris Cramer LLP
at 1555 Palm Beach Lakes Blvd., Suite 310, West Palm Beach, Florida, commencing
at 12:00 p.m., eastern daylight time (or such other place and time as the
Parties may mutually determine), on the first business day following the
satisfaction or waiver of all conditions to the obligations of the Parties to
consummate the transactions contemplated hereby (other than conditions with
respect to actions the respective Parties will take at the Closing itself) or
such other date as the Parties may mutually determine (the “Closing Date”);
provided, however, that the Closing Date shall be no later than April 30, 2010.


 (e) Deliveries at the Closing.  At the Closing, (i) the Seller and Sasso shall
deliver to the Buyer the various certificates, instruments, and documents
referred to in Section 6(a) below; (ii) the Buyer will deliver to the Seller and
Sasso the various certificates, instruments and documents referred to in Section
6(b) below; (iii) the Buyer will deliver (or cause to be delivered) a stock
certificate evidencing the Purchase Price to CS-NV as provided in Section 2(c)
above; (iv) the Buyer and Sasso shall each execute and deliver an employment
agreement in the form attached hereto as Exhibit A (the “Employment Agreement”);
(v) the Seller and the Buyer shall each execute and deliver the Netqin
Sublicense Agreement, (vi) the Parties shall each execute and deliver the Genis
Assignment Agreement; and JW Marketing Assignment Agreement; (vii) Sasso shall
execute and deliver to the Buyer a lock-up/leak-out agreement in the form
attached hereto as Exhibit A (the “Lock-Up Agreement”); and (viii) the Seller
shall execute and deliver to the Buyer (A) the assignments and transfer
documents in the forms attached hereto as Exhibits C-1 through C-2
(collectively, the “Assignment Documents”), and (B) such other instruments of
sale, transfer, conveyance, and assignment as the Buyer or its counsel
reasonably may request.


  (f)Allocation. The Buyer shall prepare an allocation of the Purchase Price
(and all other capitalized costs) among the Acquired Assets in accordance with
Code Section 1060 and the Treasury regulations thereunder (and any similar
provision of state, local or foreign law, as appropriate), which allocation
shall be binding upon the Seller. The Buyer shall deliver such allocation to the
Seller within sixty (60) days after the Closing Date.  The Buyer and the Seller
and their Affiliates shall report, act and file all tax returns (including, but
not limited to Internal Revenue Service Form 8594) in all respects and for all
purposes consistent with such allocation prepared by the Buyer.  The Seller
shall timely and properly prepare, execute, file and deliver all such documents,
forms and other information as the Buyer may reasonably request to prepare such
allocation. Neither the Buyer nor the Seller shall take any position (whether in
audits, tax returns or otherwise) that is inconsistent with such allocation
unless required to do so by applicable law
 
 
6

--------------------------------------------------------------------------------

 


3.  Representations and Warranties of the Seller and Sasso.  The Seller and
Sasso represent and warrant to the Buyer that the statements contained in this
Section 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 3), except as set forth in the disclosure schedule accompanying this
Agreement and signed by the Parties (the “Disclosure Schedule”).  The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 3.


(a)  Organization.  CSI-NV is  a corporation duly organized, validly existing,
and in good standing under the laws of the State of Nevada. CSI-FL is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Florida.


(b) Authorization of Transaction.  Each of the Seller and Sasso have full power
and authority (including, to the extent applicable, full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder.  Without limiting the generality of the foregoing, the board of
directors of the Seller and its shareholders have duly authorized the execution,
delivery, and performance of this Agreement.  This Agreement constitutes the
valid and legally binding obligation of the Seller and Sasso, enforceable in
accordance with its terms and conditions.


(c)  Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which any of the Seller or Sasso is subject or
any provision of its charter or bylaws, as applicable, or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration
of, create in any party the right to accelerate, terminate, modify, or cancel,
or require any notice under any agreement, contract, lease, license, instrument,
or other arrangement to which the Seller or Sasso is a party or by which they
are bound or to which any of their assets is subject (or result in the
imposition of any Lien upon any of its assets), except where the violation,
conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice or Lien would not have a material adverse
effect on the financial condition of the Seller or Sasso or on the ability of
the Parties to consummate the transactions contemplated by this
Agreement.  Neither the Seller nor Sasso is required to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order for the Parties to consummate the
transactions contemplated by this Agreement (including the assignments referred
to in Section 2 above).


(d)  Brokers’ Fees.  Neither the Seller nor Sasso has any Liability or
obligation to pay any fees or commissions to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement for which the Buyer
could become liable or obligated.


(e)  Tax Matters.


(i)  The Seller has timely filed all Tax Returns that it was required to file.
All such Tax Returns were correct and complete in all respects and were prepared
in substantial compliance with all applicable laws and regulations. All Taxes
owed by the Seller (whether or not shown or required to be shown on any Tax
Return) have been paid. There are no Liens on any of the assets of the Seller
that arose in connection with any failure (or alleged failure) to pay any Tax.
 
 
7

--------------------------------------------------------------------------------

 


(ii)  The Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.


(iii)  Neither the Seller nor any director or officer (or employee responsible
for Tax matters) of the Seller, expects any authority to assess any additional
Taxes for any period for which Tax Returns have been filed. There is no dispute
or claim concerning any Tax Liability of the Seller either (A) claimed or raised
by any authority in writing or (B) as to which Sasso or any director or officer
(or employee responsible for Tax matters) of the Seller has Knowledge based upon
personal contact with any agent of such authority.


(f)   Litigation.   Section 3(f) of the Disclosure Schedule sets forth each
instance in which Sasso or the Seller (i) is subject to any outstanding
injunction, judgment, order, decree, ruling, or charge or (ii) is a party to any
action, suit, proceeding, hearing, or investigation of, in, or before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction.


(g)  Legal Compliance.  To the Knowledge of the Seller and Sasso, the Seller has
complied with all applicable laws (including rules, regulations, codes, plans,
injunctions, judgments, orders, decrees, rulings, and charges thereunder) of
federal, state, local, and foreign governments (and all agencies thereof).


(h) Contracts. Section 3(h) of the Disclosure Schedule lists all agreements (or
group of related agreements) relating to the NetQin License or any business or
potential business relating to the same, or to which the Seller is a party.  The
Seller has delivered to the Buyer a correct and complete copy of each written
agreement listed in Section 3(h) of the Disclosure Schedule and a written
summary setting forth the terms and conditions of each oral agreement referred
to in Section 3(h) of the Disclosure Schedule.  With respect to each such
agreement: (A) the agreement is legal, valid, binding, enforceable, and in full
force and effect; (B) the agreement will continue to be legal, valid, binding,
enforceable, and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby; (C) no party is in breach
or default, and no event has occurred which with notice or lapse of time would
constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (D) no party has repudiated any provision
of the agreement.


(i)   Title to Acquired Assets.  The Seller has good and marketable title to the
Acquired Assets, as applicable, free and clear of any Liens or restrictions on
transfer.
 
 
8

--------------------------------------------------------------------------------

 


(j)   Intellectual Property.


(i)  Seller owns or possesses or has the right to use pursuant to a valid and
enforceable written license, sublicense, agreement, or permission all
Intellectual Property necessary or desirable for the operation of the business
of the Seller as presently conducted and as presently proposed to be conducted.
Each item of Intellectual Property relating to the Acquired Assets, including,
but not limited to, the rights of Seller under the NetQin Master License
Agreement, the Genis Master License Agreement and the JW Marketing Master
License Agreement, and owned or used by Seller immediately prior to the Closing
will be owned or available for use by Buyer on identical terms and conditions
immediately subsequent to the Closing hereunder; provided, however, that the
rights of the Buyer shall be limited to its rights in the NetQin Sublicense
Agreement in lieu of the NetQin Master License Agreement. The Seller has taken
all necessary and desirable action to maintain and protect each item of
Intellectual Property that it owns or uses.


(ii)  Neither the Seller nor any of its businesses as presently conducted, and
as presently proposed to be conducted, has or will interfere with, infringe
upon, misappropriate, or otherwise come into conflict with, any Intellectual
Property rights of third parties; there are no facts indicating a likelihood of
the foregoing; and the Seller has never received any charge, complaint, claim,
demand, or notice alleging any such interference, infringement,
misappropriation, or conflict (including any claim that the Seller must license
or refrain from using any Intellectual Property rights of any third party). To
the Knowledge of the Seller and Sasso, no third party has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with, any
Intellectual Property rights of the Seller.


(iii)  Section 3(j)(iii) of the Disclosure Schedule identifies each patent or
registration that has been issued to Seller with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration that Seller has made with respect to any of its Intellectual
Property, and identifies each license, sublicense, agreement, or other
permission that Seller has granted to any third party with respect to any of its
Intellectual Property (together with any exceptions). Seller has delivered to
Buyer correct and complete copies of all such patents, registrations,
applications, licenses, sublicenses, agreements, and permissions (as amended to
date) and has made available to Buyer correct and complete copies of all other
written documentation evidencing ownership and prosecution (if applicable) of
each such item. Section 3(j)(iii) of the Disclosure Schedule also identifies
each unregistered trademark, service mark, trade name, corporate name or
Internet domain name, computer software item (other than commercially available
off-the-shelf software purchased or licensed for less than a total cost of
$1,000 in the aggregate) and each unregistered copyright used by the Seller in
connection with its business. With respect to each item of Intellectual Property
required to be identified in Section 3(j)(iii) of the Disclosure Schedule:


(A) the Seller owns and possesses all right, title, and interest in and to the
item, free and clear of any Lien, license, or other restriction or limitation
regarding use or disclosure;


(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;
 
 
9

--------------------------------------------------------------------------------

 
 
(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Sasso or any director or
officer (or employee with responsibility for Intellectual Property matters) of
the Seller is threatened that challenges the legality, validity, enforceability,
use, or ownership of the item, and there are no grounds for the same;


(D) the Seller has never agreed to indemnify any Person for or against any
interference, infringement, misappropriation, or other conflict with respect to
the item; and


(E) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable, except for patents expiring at the end of their statutory terms
(and not as a result of any act or omission by the Seller or Sasso, including,
without limitation, a failure to pay any required maintenance fees).


(iv) Schedule 3(j)(iv) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that the Seller uses
pursuant to license, sublicense, agreement, or permission. Seller has delivered
to Buyer correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (each as amended to date). With respect to each item
of Intellectual Property required to be identified in Section 3(j)(iv) of the
Disclosure Schedule:


(A) the license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect;


(B) the license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable, and in full force and effect on identical terms
following consummation of the transactions contemplated hereby;


(C) no party to the license, sublicense, agreement, or permission is in breach
or default, and no event has occurred that with notice or lapse of time would
constitute a breach or default or permit termination, modification, or
acceleration thereunder;


(D) no party to the license, sublicense, agreement, or permission has repudiated
any provision thereof;


(E) with respect to each sublicense, the representations and warranties set
forth in subsections (A) through (D) above are true and correct with respect to
the underlying license;
 
(F) the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;


(G) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Sasso or any director or
officer (or employee with responsibility for Intellectual Property matters) of
the Seller, is threatened that challenges the legality, validity, or
enforceability of the underlying item of Intellectual Property, and there are no
grounds for the same;
 
 
10

--------------------------------------------------------------------------------

 


(H) the Seller has not granted any sublicense or similar right with respect to
the license, sublicense, agreement, or permission; and


(I) the underlying item of Intellectual Property does not constitute open
source, public source, or freeware Intellectual Property, or any modification or
derivative work thereof, including any version of any software licensed pursuant
to any GNU general public license or limited general public license, or other
software that is licensed pursuant to a license that purports to require the
distribution of, or access to, Source Code or purports to restrict a party's
ability to charge for distribution or use of software, and was not used in,
incorporated into, integrated or bundled with, any Intellectual Property that
is, or was, incorporated in, or used in the development or compilation of, any
Intellectual Property of the Seller .


(v) Neither Sasso nor any director or officer (or employee with responsibility
for Intellectual Property matters) of the Seller has any Knowledge of any new
products, inventions, procedures, or methods of manufacturing or processing that
any competitors or other third parties have developed that reasonably could be
expected to supersede or make obsolete any product or process of the Seller or
to limit the business of the Seller as presently conducted or as presently
proposed to be conducted.


(vi) The Seller has taken all necessary and desirable actions to maintain and
protect all of its Intellectual Property and will continue to maintain and
protect all of its Intellectual Property so as not to adversely affect the
validity or enforceability thereof. To the Knowledge of the Seller, the owners
of any of the Intellectual Property licensed to the Seller (including, without
limitation, the licensing rights under the NetQin Master License Agreement, the
Genis Master License Agreement and the JW Marketing Master License Agreement)
have taken all necessary and desirable actions to maintain and protect the
Intellectual Property covered by such license.


(vii) The Seller has complied with and is presently in compliance with all
foreign, federal, state, local, governmental (including, but not limited to, the
Federal Trade Commission and State Attorneys General), administrative, or
regulatory laws, regulations, guidelines, and rules applicable to any
Intellectual Property or to personal information and the Seller shall take all
steps necessary to ensure such compliance until Closing.


(k)  Undisclosed Liabilities.  Except as listed in Section 3(k) of the
Disclosure Schedule, the Seller does not have any Liability (and there is no
basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any Liability).


(l)  Investment.  The Seller (A) understands that OPMG Stock has not been, and
will not be, registered under the Securities Act, or under any state securities
laws, and are being offered and sold in reliance upon federal and state
exemptions for transactions not involving any public offering, (B) is acquiring
the OPMG Stock solely for its own account for investment purposes, and not with
a view to the distribution thereof, (C) is a sophisticated investor with
knowledge and experience in business and financial matters, (D) has received
certain information concerning OPMG and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the OPMG Stock, (E) is able to bear the economic risk and
lack of liquidity inherent in holding the OPMG Stock, and (F) is an Accredited
Investor.
 
 
11

--------------------------------------------------------------------------------

 


(m)  Benefit Plans. The Seller has never (i) adopted any benefit, pension or
welfare plan for its employees or (ii) contributed to, has any obligation to
contribute to, or has any Liability under or with respect to any such plan. No
asset of the Seller is subject to any Lien under ERISA or the Code.


(n)  No Appraisal Rights.  No shareholder (or any other Person with an interest)
of the Seller is entitled to any appraisal rights under applicable state law in
connection with this transaction.


(o)  Customers. Section 3(o) of the Disclosure Schedule lists the ten largest
prospective customers of the Seller and sets forth opposite the name of each
such customer an estimate of the projected net sales attributable to such
customer for the current fiscal year.


                 (p)  Data Privacy. The Seller has complied with and, as
presently conducted and as presently proposed to be conducted, is in compliance
with, all Data Laws. The Seller has complied with, and is presently in
compliance with, its policies applicable to data privacy, data security, and/or
personal information. The Seller has not experienced any incident in which
personal information or other sensitive data was or may have been stolen or
improperly accessed, and the Seller is not aware of any facts suggesting the
likelihood of the foregoing, including without limitation, any breach of
security or receipt of any notices or complaints from any Person regarding
personal information or other data.


4.  Representations and Warranties of the Buyer.  The Buyer represents and
warrants to the Seller that the statements contained in this Section 4 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Closing Date (as though made then and as though the Closing
Date were substituted for the date of this Agreement throughout this Section 4),
except as set forth in the Disclosure Schedule.  The Disclosure Schedule will be
arranged in paragraphs corresponding to the lettered and numbered paragraphs
contained in this Section 4.


(a)  Organization.  The Buyer is a corporation organized, validly existing, and
in good standing under the laws of the State of Florida.


(b)  Authorization of Transaction.  The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder.  This Agreement constitutes
the valid and legally binding obligation of the Buyer, enforceable in accordance
with its terms and conditions.


(c)  Noncontravention.  Neither the execution and the delivery of this
Agreement, nor the consummation of the transactions contemplated hereby
(including the assignments and assumptions referred to in Section 2 above), will
(i) violate any constitution, statute, regulation, rule, injunction, judgment,
order, decree, ruling, charge, or other restriction of any government,
governmental agency, or court to which the Buyer is subject or any provision of
its charter or bylaws or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
the Buyer is a party or by which they are bound or to which any of their assets
are subject.  The Buyer is not required to give any notice to, make any filing
with, or obtain any authorization, consent, or approval of any government or
governmental agency in order for the Parties to consummate the transactions
contemplated by this Agreement (including the assignments and assumptions
referred to in Section 2 above).
 
 
12

--------------------------------------------------------------------------------

 
 
(d)  Brokers' Fees.  The Buyer has no Liability or obligation to pay any fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement for which the Seller could become liable or
obligated.


(e)  Title to Acquired Stock. As of the Closing Date, all of the OPMG Preferred
Stock to be issued to the Seller pursuant to this Agreement shall have been duly
authorized and validly issued, fully paid, and nonassessable.  The OPMG
Preferred Stock to be issued to the Seller pursuant to this Agreement shall be
free and clear of any Liens or restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws).


5.  Pre-Closing Covenants.  The Parties agree as follows with respect to the
period between the execution of this Agreement and the Closing.


(a)  General.  Each of the Parties will use its reasonable best efforts to take
all action and to do all things necessary in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 6
below).


(b)  Notices and Consents.  Each of the Parties will give any notices to, make
any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the matters referred to in Section 3(c) and Section 4(c)
above.


(c)  Operation of Business.  The Seller will not engage in any practice, take
any action, or enter into any transaction outside the Ordinary Course of
Business without consent of the Buyer thereof.


 (d)Full Access.  The Seller will permit representatives of the Buyer to have
full access at all reasonable times, and in a manner so as not to interfere with
the normal business operations of the Seller and to all premises, properties,
personnel, books, records (including tax records), contracts, and documents of
or pertaining to the Seller.
 
 
13

--------------------------------------------------------------------------------

 


(e)  Confidentiality.  Each Party agrees to, and shall cause its affiliates,
officers, employees, representatives, consultants and advisors
("Representatives") to, maintain the confidentiality of the terms of this
Agreement, all of the information it receives from the other Party in the course
of the reviews contemplated by Section 5(d),  and the transactions contemplated
hereby (collectively, the “Confidential Information”), and not to use any such
Confidential Information for any purpose other than to consummate the
transactions contemplated by this Agreement. Further, no disclosure of any
Confidential Information shall be disclosed to any third party (except
professional advisors who have a duty of confidentiality) unless and until such
third party shall have first executed and delivered a written confidentiality
agreement to the party whose information is being disclosed, which written
confidentiality agreement shall be in form and substance acceptable to party
whose information is being disclosed. Notwithstanding the foregoing,
Confidential Information shall not include the following: (i) information which
is or subsequently becomes generally available to the public through no act of
the receiving  party or its Representatives, (ii) information set forth in the
receiving  party’s written records prior to disclosure to the receiving  party
by, or on behalf of, the disclosing party, and (iii) information which is
lawfully obtained by the receiving  party in writing from a third party
(excluding any of the receiving  party’s Representatives) who did not acquire
such confidential information or trade secret, directly or indirectly, from the
receiving  party or the disclosing party.  In the event that the receiving party
or its Representatives (the “Compelled Party”) become legally compelled to
disclose any of the Confidential Information, the Compelled Party shall, to the
extent permitted by law, provide the disclosing party with prompt written notice
of such requirement sufficient to permit the disclosing party to seek a
protective order or other appropriate remedy.  In the event that such protective
order or remedy is not obtained, or that the disclosing party waives compliance
with the provisions hereof, the Compelled Party shall disclose only such portion
of Confidential Information which the Compelled Party is advised by written
opinion of counsel is legally required and shall exercise its best efforts to
obtain assurance that confidential treatment will be accorded such Confidential
Information. In any event, the Compelled Party shall not oppose any action by
the disclosing party to obtain an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information. Each Party agrees to be responsible for any breach of this
Agreement by its Representatives.


(f)  Notice of Developments. Each Party shall give prompt written notice to the
other Party of any material adverse development causing a breach of any of its
own representations and warranties in Section 3 and Section 4 above.  No
disclosure by any Party pursuant to this Section 5(f), however, shall be deemed
to amend or supplement the Disclosure Schedule or to prevent or cure any
misrepresentation or breach of warranty.


(g)  Exclusivity.  Neither the Seller nor Sasso shall solicit, initiate, or
encourage the submission of any proposal or offer from any Person relating to
the acquisition of all or substantially all of the capital stock or assets of
the Seller (including any acquisition structured as a merger, consolidation, or
share exchange).


6.  Conditions to Obligation to Close.


(a)  Conditions to Obligation of the Buyer.  The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:
 
 
14

--------------------------------------------------------------------------------

 
 
(i)  the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date;


(ii)  the Seller and Sasso shall have each performed and complied with all of
its covenants hereunder in all material respects through the Closing;
 
(iii)  there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;
 
(iv)  the Seller and Sasso shall have each delivered to the Buyer a certificate
to the effect that each of the conditions specified above in Section
6(a)(i)-(iii) is satisfied in all respects;


(v)  Sasso shall have executed and delivered to Buyer the Employment Agreement;


(vi)  Sasso shall have executed and delivered to OPMG the Lock-Up Agreement;


(vii)  the Seller shall have provided Buyer with evidence of the payment of the
$150,000 non-refundable advanced royalty payment pursuant to the NetQin Master
License Agreement.
 
(viii)  the Seller shall have executed and delivered to the Buyer the Assignment
Documents;
 
(viii) the Seller shall have executed and delivered to the Buyer the NetQin
Sublicense Agreement;


(ix)  the Seller and Sasso shall have executed and delivered to the Buyer the
Genis Assignment Agreement;


(x) the Seller and Sasso shall have executed and delivered to the Buyer the JW
Marketing Assignment Agreement;


(xi) Sasso shall have executed and delivered a stockholders agreement to OPMG in
form similar to the one previously signed by Scott Frohman; and


(xii)  all actions to be taken by the Seller and Sasso in connection with
consummation of the transactions contemplated hereby and all certificates,
opinions, instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Buyer.


The Buyer may waive any condition specified in this Section 6(a) if it executes
a writing so stating at or prior to the Closing.
 
 
15

--------------------------------------------------------------------------------

 


(b)  Conditions to Obligation of the Sellers.  The obligation of the Seller to
consummate the transactions to be performed by the Seller in connection with the
Closing is subject to satisfaction of the following conditions:


(i)   the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date;


(ii)  the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;


(iii)  there shall not be any injunction, judgment, order, decree, ruling, or
charge in effect preventing consummation of any of the transactions contemplated
by this Agreement;


(iv)  the Buyer shall have delivered to the Seller a certificate to the effect
that each of the conditions specified above in Section 6(b)(i)-(iii) is
satisfied in all respects;


(v)  the Buyer shall have executed and delivered to Sasso the Employment
Agreement;


(vi)  the Buyer shall have delivered to CSI-NV a stock certificate for 2,850,000
shares of OPMG Preferred Stock, shall have delivered to CSI-FL a cash payment in
the amount of $100.00, shall have delivered to PGI-FL a cash payment in the
amount of $100.00, and shall have delivered to PGI-NV a cash payment in the
amount of $100.00; and


(vii)  all actions to be taken by the Buyer in connection with consummation of
the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be reasonably satisfactory in form and substance to the
Sellers.


The Seller may waive any condition specified in this Section 6(b) if it executes
a writing so stating at or prior to the Closing.


7.  Termination.


(a)  Termination of Agreement.  Certain of the Parties may terminate this
Agreement as provided below:


(i)  the Buyer and the Seller may terminate this Agreement by mutual written
consent at any time prior to the Closing;


(ii)  the Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing in the event (A) the Seller has within
the then previous ten (10) days given the Buyer any notice pursuant to Section
5(f) above and (B) the development that is the subject of the notice has had a
Material Adverse Change upon the Seller.
 
 
16

--------------------------------------------------------------------------------

 


(iii)  the Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to the Closing (A) in the event the Seller or Sasso has
breached any representation, warranty, or covenant contained in this Agreement,
the Buyer has notified the Seller of the breach, and the breach has continued
without cure for a period of ten (10) days after the notice of breach or (B) if
the Closing shall not have occurred on or before April 30, 2010, by reason of
the failure of any condition precedent under Section 6(a) hereof (unless the
failure results primarily from the Buyer breaching any representation, warranty,
or covenant contained in this Agreement); and


(iv) the Seller may terminate this Agreement by giving written notice to the
Buyer at any time prior to the Closing (A) in the event the Buyer has breached
any material representation, warranty, or covenant contained in this Agreement
in any material respect, the Sellers have notified the Buyer of the breach, and
the breach has continued without cure for a period of ten (10) days after the
notice of breach or (B) if the Closing shall not have occurred on or before
April 30, 2010, by reason of the failure of any condition precedent under
Section 6(b) hereof (unless the failure results primarily from the Seller or
Sasso breaching any representation, warranty, or covenant contained in this
Agreement).


(b)  Effect of Termination.  If any Party terminates this Agreement pursuant to
Section 7(a) above, all rights and obligations of the Parties hereunder shall
terminate without any Liability of any Party to any other Party (except for any
Liability of any Party then in breach); provided, however, that the
confidentiality provisions contained in Section 5(e) above shall survive
termination.
 
8.  Indemnity Against Claims.
 
(a) The Buyer hereby agrees to indemnify and hold the Seller and Sasso, and each
of their respective officers, directors and affiliates (collectively the “Seller
Indemnified Parties”), harmless from and against the following:
 
(i) Any and all Liabilities, losses, damages, claims, costs and reasonable
expenses suffered by the Seller Indemnified Parties (whether awarded against the
Indemnified Parties or paid by the Seller Indemnified Parties in settlement of a
claim as provided in Section 8.3 or otherwise suffered), resulting from any
misrepresentation or material breach of any warranty, condition or agreement on
the part of the Buyer contained in this Agreement or in any written statement,
attachment, schedule, exhibit or certificate furnished or to be furnished by the
Buyer (a) pursuant hereto or (B) resulting from any transaction, matter or
thing, happening or occurrence directly or indirectly related to or arising from
the transactions contemplated hereby occurring prior to the Closing; and
 
(ii) Any and all actions, suits, proceedings, demands, assessments or judgments,
costs and reasonable expenses (including reasonable attorneys’ fees) incident to
any of the foregoing.
 
 
17

--------------------------------------------------------------------------------

 
 
(b) Each of the Seller and Sasso hereby agrees to indemnify and hold the Buyer,
and its officers, directors and affiliates (collectively the “Buyer Indemnified
Parties”), harmless from and against the following:
 
(i) Any and all Liabilities, losses, damages, claims, costs and reasonable
expenses suffered by the Buyer Indemnified Parties (whether awarded against the
Buyer Indemnified Parties or paid by the Buyer Indemnified Parties in settlement
of a claim as provided in Section 8.3 or otherwise suffered), resulting from
any  misrepresentation,  breach of any warranty, condition or agreement on the
part of the Seller or Sasso contained in this Agreement or in any written
statement, attachment, schedule, exhibit or certificate furnished or to be
furnished by the Seller or Sasso pursuant hereto or resulting from any
transaction, matter or thing, happening or occurrence directly or indirectly
related to or arising from the transactions contemplated hereby occurring prior
to the Closing ; and
 
(ii) Any and all actions, suits, proceedings, demands, assessments or judgments,
costs and reasonable expenses (including reasonable attorneys’ fees) incident to
any of the foregoing.
 
(c) The amount of any loss subject to indemnification hereunder shall be
calculated net of any amounts which have been previously recovered by the
Indemnified Parties, the Buyer Indemnified Parties and the Seller Indemnified
Parties are hereinafter collectively referred to as the “Indemnified Parties”)
under insurance policies or other collateral sources, and the Indemnified
Parties hereby covenant that they will not release any such collateral sources
from any obligations they may have.  In the event any such insurance proceeds or
other payments are not received before any claim for indemnification is paid
pursuant to this Agreement, then the Indemnified Parties shall have the right
(but not the obligation) to exclusively pursue such collateral sources, provided
they do so with reasonable diligence, and in the event they receive any
recovery, then the amount of such recovery shall be applied first to reimburse
the Indemnified Party for their out-of-pocket expenses expended in pursuing such
recovery, second to refund any payment made which would not have been so paid
had such recovery from the collateral source been obtained prior to such
payment, and third, any excess to the Indemnified Parties.
 
(d) Any person entitled to indemnification under this Agreement (the
“Indemnified Party”) shall promptly give notice (an “Indemnification Notice”) to
the parties required to provide indemnification (collectively the “Indemnifying
Party”) after the Indemnified Party shall have knowledge of any demands, claims,
actions or causes of action (singly, a “Claim” and hereinafter referred to
collectively as “Claims”) which might give rise to a Claim by the Indemnified
Party against the Indemnifying Party stating the nature and basis of said Claim
and amount thereof, to the extent known.  A failure to give notice hereunder
shall not relieve the Indemnifying Party from the obligation hereunder unless
such failure to give notice shall materially and adversely affect Indemnifying
Party’s ability to defend the Claim.  Each such Indemnification Notice shall
specify in reasonable detail the nature and amount of the Claim and shall, to
the extent available to the Indemnified Party, include such supporting
documentation as shall reasonably be necessary to apprise the Indemnifying Party
of the facts giving rise to the Claim.  After the delivery of an Indemnification
Notice certifying that the Indemnified Party has incurred or had asserted
against it any liabilities, claims, losses, damages, costs or expenses for which
indemnity may be sought in accordance with the terms of this Section 8 (the
“Damages”), the Indemnified Party shall make a claim in an amount equal to the
incurred Damages or asserted Damages, as the case may be,  and the Indemnifying
Party shall promptly reimburse the Indemnified Party for the Damages for which
the Indemnified Party has incurred and not been indemnified.  In the event the
amount of such Damages are not promptly reimbursed by Indemnifying Party as
aforesaid, the amount of such unreimbursed Damages shall accrue interest at a
rate equal to two percent (2%) above the prime rate as published in the Wall
Street Journal.
 
 
18

--------------------------------------------------------------------------------

 
 
(e) With respect to any third party Claims, the Indemnifying Party may
participate in the defense at any time or it may assume the defense by giving
notice to the Indemnified Party.  After assuming the defense, the Indemnifying
Party:


(i)  must select an attorney that is satisfactory to the Indemnified Party;


(ii)  is not liable to the Indemnified Party for any later attorney’s fees or
for any other later expenses that the Indemnified Party incurs, except for
reasonable investigation costs;


(iii)  must not compromise or settle the action without the Indemnified Party’s
consent (unless the Claim solely is for money damages andthe Indemnified Party
and its officers, directors and controlling persons receive unconditional
general releases);


(iv)  is not liable for any compromise or settlement made without its consent;
 
(v) If the Indemnifying Party fails to assume the defense within ten (10) days
after receiving notice of the action, the Indemnifying Party is bound by any
determination made in the action or by any compromise or settlement made by the
Indemnified Party, and also remains liable to pay the Indemnified Party’s legal
fees and expenses; and
 
(vi)  The Indemnified Party will cooperate fully with the Indemnifying Party in
the conduct of any proceeding as to which the Indemnifying Party assumes the
defense hereunder.  Such cooperation shall include (1) providing the
Indemnifying Party and its counsel access to all books and records of the
Indemnified Party to the extent reasonably related to such proceeding,
(2) furnishing information about the Indemnified Party to the Indemnifying Party
and their counsel, (3) making employees available to counsel to the Indemnifying
Party, and (4) preserving the existence of and maintaining all books and records
of the Indemnified Party or any other Indemnified Party that is an entity that
may reasonably be deemed to be potentially relevant to any such proceeding until
the proceeding is finally concluded.
 
(f)  The remedies provided to an Indemnified Party herein shall be cumulative
and shall not preclude an Indemnified Party from asserting any other rights or
seeking any other remedies against an Indemnifying Party or his or its
respective heirs, successors or assigns.  The asser­tion or employment of any
right or remedy hereunder, or otherwise, shall not prevent the concurrent or
subsequent assertion or employment of any other appropriate right or remedy.
 
 
19

--------------------------------------------------------------------------------

 
 
(g)  Notwithstanding anything contained herein to the contrary, Seller and Sasso
agree that any amounts required to be paid to the Buyer Indemnified Parties
under this Section 8 may, at the sole option of the Buyer, be withheld,  offset
and/or  paid from the royalties otherwise payable by the Buyer to CSI-NV under
the NetQin Sublicense Agreement or any other agreement involving the Acquired
Assets.


9.  Post Closing Covenants of Seller and Sasso.


(a)  Promptly following the Closing, the Seller and Sasso shall, and shall cause
their respective Affiliates to, if applicable, amend the NetQin Master License
Agreement to include the following revisions:


(i) The minimum 1,000,000 sales requirement shall commence May 1, 2010 and shall
include sales in North America, electronic sales and sales over the internet.
 
(ii) A most favored nations clause shall be added with respect to the cost for
each license, not to exceed  20% more than the best pricing.


(iii) Commercially reasonable supply and distribution obligations and terms
shall be added.


(iv)  Buyer shall be identified on NetQin’s official website (www.netqin.com)
and/or trade media or the likes as an official exclusive distributor of NetQin
products within the applicable territory.


(b)  The Seller and Sasso shall (i) cause any and all communications with NetQin
or its Affiliates to be directed to the Buyer, and (ii) not enter into or amend
any agreement with NetQuin or its Affiliates without the approval of the Buyer,
in each case unless otherwise agreed to in writing by the Buyer.


10.  Miscellaneous.


(a)  Survival of Representations and Warranties.  All of the representations and
warranties of the Parties contained in this Agreement shall survive the Closing.


(b)  Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior written approval of the other
Party; provided, however, that the Buyer may make any public disclosure it
believes in good faith is required by applicable law or any listing or trading
agreement concerning its publicly-traded securities.


(c)  No Third-Party Beneficiaries.  This Agreement shall not confer any rights
or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.
 
 
20

--------------------------------------------------------------------------------

 
 
(d) Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.


(e) Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.


(f)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.


(g) Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(h) Notices.  All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
receipted next business day delivery, or by facsimile delivery followed by
overnight next business day delivery as follows:
 

If to the Seller:  Cellular Spyware, Inc.
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073
Attention: Mr. Anthony Sasso
    With a copy to:  Paul Taylor
6400 N. Andrews Ave., Suite 340
Ft. Lauderdale, Florida 33309
Facsimile: 954-978-9001
    If to Sasso:  Anthony Sasso
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073
    If to the Buyer:    PG Acquisition Corp, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Attn: Scott Frohman
Facsimile: (561) 892-2618
    With a copy to:  Harris Cramer LLP
1555 Palm Beach Lakes Blvd, Suite 310
West Palm Beach, FL 33401
Attn: Michael D Harris, Esq.
Facsimile: (561) 659-1789

 
 
21

--------------------------------------------------------------------------------

 
 
or to such other address as any of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the date of delivery.


(i) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without giving effect to the
principles of choice of laws thereof.


(j) Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties (to
extent such Party is affected by such amendment).  No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.


(k)  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(l) Expenses.  Each of the Buyer and the Seller will bear its own costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby.


(m) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The word “including” shall
mean including without limitation.


(n) Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
[Signature Page to Follow]
 
 
22

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.


 

PG Acquisition Corp, Inc., a Florida corporation        
By:
/s/ Scott Frohman     Scott Frohman, Chief Executive Officer  


 
Cellular Spyware, Inc., a Florida corporation
       
By:
/s/ Anthony Sasso     Anthony Sasso, President

 
 
Cellular Spyware Inc., a Nevada corporation
       
By:
/s/ Anthony Sasso     Anthony Sasso, President

 


Phone Guard, Inc., a Florida corporation
       
By:
/s/ Anthony Sasso     Anthony Sasso, President


 
Phone Guard Inc., a Nevada corporation
       
By:
/s/ Anthony Sasso     Anthony Sasso, President

 


By:
/s/ Anthony Sasso     Anthony Sasso, President


 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into effective as of this
16th day of April, 2010 (the “Effective Date”), between PG Acquisition Corp,
Inc., a Florida corporation (the “Company”) and Anthony Sasso (the “Employee”).


WHEREAS, the Company is a wholly-owned subsidiary of Options Media Group,
Holdings, Inc., a Nevada corporation (the “Parent”);


WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s services, information
concerning proposed new services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 8, and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Employee by reason of his employment by the Company;


WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Employee, its trade secrets and
Confidential Information, and its substantial,  significant, or key
relationships with vendors and Customers, as defined in Section 7, actual and
prospective;


WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Employee during
the term of this Agreement and following (for a reasonable time) termination of
this Agreement; and


WHEREAS, the Company desires to employ the Employee and to ensure the continued
availability to the Company of the Employee’s services, and the Employee is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Employee agree as follows:


1. Representations and Warranties.  The Employee hereby represents and warrants
to the Company that he (i) is not subject to any written non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.
 
 
24

--------------------------------------------------------------------------------

 


2.  Term of Employment.


(a) Term.  The Company hereby employs the Employee, and the Employee hereby
accepts employment with the Company for a period of two years commencing on the
Effective Date and ending on the second anniversary of the Effective Date (such
period, as it may be extended or renewed, the “Term”), unless sooner terminated
in accordance with the provisions of Section 6.


(b) Continuing Effect.  Notwithstanding any termination of this Agreement, at
the end of the Term or otherwise, the provisions of Sections 7, 8 and 11 shall
remain in full force and effect and the provisions of Sections 8 and 11 shall be
binding upon the legal representatives, successors and assigns of the Employee.


3.  Duties.


(a) General Duties.  The Employee shall perform all sales and marketing duties
(and such other duties as may be assigned to the Employee by the Company from
time to time) for the Company under the direction of the Chief Executive Officer
of the Company. The Employee shall also perform services for such affiliates of
the Company as may be necessary.  The Employee shall use his best efforts to
perform his duties and discharge his responsibilities pursuant to this Agreement
competently, carefully and faithfully.  The Employee shall report to the Chief
Executive Officer of the Company.


(b) Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Employee shall devote substantially all of his time, attention and energies
during normal business hours (exclusive of vacation time referenced in Section
5(a) and of such normal holiday periods as have been established by the Company)
to the affairs of the Company.  The Employee shall not enter the employ of or
serve as a consultant to, or in any way perform any services with or without
compensation to, any other persons, business, or organization, without the prior
consent of the Board of Directors of the Company (the “Board”).


(c) Location of Office.  The Employee’s office shall be located at the principal
office of the Company (currently Ft. Lauderdale, Florida), which office may be
moved to another location in Miami-Dade, Broward or Palm Beach County,
Florida.  The Employee’s job responsibilities shall also include all business
travel necessary to the performance of the job.
 
(d) Adherence to Inside Information Policies.  The Employee acknowledges that
the Parent is publicly-held and, as a result, has implemented inside information
policies designed to preclude employees of the Parent and those of its
affiliates from violating the federal securities laws by trading on material,
non-public information or passing such information on to others in breach of any
duty owed to the Parent, the Company, or any third party.  The Employee shall
promptly execute any documents generally distributed by the Parent or the
Company to its employees requiring such employees to abide by the Parent’s
inside information policies.
 
 
25

--------------------------------------------------------------------------------

 
 
4.  Compensation and Expenses.
 
(a) Salary.  For the services to be rendered under this Agreement, the Company
shall pay the Employee a monthly salary of $20,000 (the “Base Salary”), payable
in installments in accordance with the Company’s standard payroll practices.


(b) Performance Bonus.  Subject to the Employee executing a lock-up/leak-out
agreement in the form attached hereto as Exhibit A, the Company shall deliver
1,750 shares of Series C Preferred Stock of the Parent to Employee, which shall
be restricted and shall be subject to the following vesting schedule:


(i) 100 shares of Series C Preferred Stock of Parent for each 100,000 software
licenses that are sold by the Company or its reseller(s) pursuant to that
certain sublicense agreement of even date herewith by and between the Company
and Cellular Spyware, Inc., a Nevada corporation (the “Sublicense Agreement”)
not to exceed an aggregate of 1,000,000 software licenses.
 
(ii) 500 shares of Series C Preferred Stock of Parent upon the  aggregate sales
of 1,000,000 software licenses by the Company or its reseller(s) pursuant to he
Sublicense Agreement.
 
(iii) 200 shares of Series C Preferred Stock of Parent for each 100,000 software
licenses that are sold by the Company or its reseller(s) pursuant to the
Sublicense Agreement over 1,000,000 software licenses.


To the extent that any and/or a partial amount of remaining shares pursuant to
this Section 4(b) are not fully vested within five (5) years following the date
of this Agreement or the earlier termination of employment of Employee, such
unvested shares shall be cancelled.


Any shares of common stock of Parent received through a conversion of the Series
C Preferred Stock of Parent shall be subject to the vesting schedule of this
Section 4(b); provided, however, the number of shares shall be appropriately
adjusted to reflect the applicable conversion formula.


(c) The Board may award additional bonuses as it deems appropriate, in its sole
discretion.


(d) Expenses.  During the Term, the Company shall reimburse or advance funds to
the Employee for all reasonable travel, entertainment and miscellaneous expenses
incurred in connection with the performance of his duties under this Agreement,
subject to prior approval by the Company and receipt by the Company of
reasonable evidence of such expenses.


5. Benefits.
 
(a) Vacation Time.  For each 12-month period during the Term, the Employee shall
be entitled to four weeks of vacation time (prorated for a partial 12-month
period) without loss of compensation or other benefits to which he is entitled
under this Agreement, to be taken at such times as the Employee may select and
the affairs of the Company may permit.  Vacation time shall not include sick
leave, disability or holiday periods established by the Company.
 
 
26

--------------------------------------------------------------------------------

 
 
(b) Employee Benefit Programs.  The Employee is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its similarly situated employees, including programs of life and
medical insurance and reimbursement of membership fees in professional
organizations. The Company shall pay one hundred percent (100%) of the
Employee’s individual health insurance premiums under the Company’s plan.
 
6. Termination.
 
(a) Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
or disability of the Employee.  For purposes of this Section 6(a), “disability”
shall mean (i)  Employee is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death, or last for a continuous period of not less than
twelve (12) months; (ii) Employee is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company; or (iii) Employee is
determined to be totally disabled by the Social Security Administration. Any
question as to the existence of a disability shall be determined by the written
opinion of the Employee’s regularly attending physician (or his guardian).  In
the event that Employee’s employment is terminated by reason of Employee’s death
or disability, the  Employee or his personal representative shall be entitled to
the following: (i) any accrued but unpaid Base Salary for services rendered to
the date of disability or death; and (ii) all unexercised stock options
previously granted to the Employee shall thereupon become fully vested, and the
Employee or his legally appointed guardian, as the case may be, shall have up to
one year from the date of death or disability to exercise all such previously
granted options, provided that in no event shall any option be exercisable
beyond its term. The Employee (or his estate) shall receive the payments
provided herein at such times he would have received them if there was no death
or disability.  Additionally, if the Employee’s employment is terminated because
of disability, any benefits to which the Employee may be entitled pursuant to
Section 5(b) shall continue to be paid or provided by the Company, as the case
may be, for one year, subject to the terms of any applicable plan or insurance
contract and applicable law.
 
 
27

--------------------------------------------------------------------------------

 


(b)  Termination by Company for Cause or by Employee Without Good Reason.  The
Company may terminate the Employee’s employment pursuant to the terms of this
Agreement at any time for Cause (as defined below) by giving the Employee
written notice of termination.  Such termination shall become effective upon the
giving of such notice.  Upon any such termination for Cause, or in the event the
Employee terminates his employment with the Company without “Good Reason,” as
defined below, then the Employee shall have no right to compensation, or
reimbursement under Section 4, or to participate in any Employee benefit
programs under Section 5, except as may otherwise be provided for herein or by
law, for any period subsequent to the effective date of termination.  For
purposes of this Agreement, “Cause” shall mean: (i) the Employee is convicted of
a felony or commits a  felonious act which is related to the Employee's
employment or the business of the Company; (ii) the Employee, in carrying out
his duties hereunder, has acted with gross negligence or intentional misconduct
resulting, in  either case, in harm to the Company; (iii) the Employee
misappropriates Company funds or otherwise defrauds the Company; (iv) the
Employee materially breaches his fiduciary duty to the Company resulting in
profit to him, directly or indirectly; (v) the Employee materially breaches any
written agreement with the Company; (vi) the Employee breaches any provision of
Sections 7, 8 or 11 of this Agreement; (vii) the Employee materially fails to
competently perform his duties under Section 3 and after the giving of notice
specifying with reasonable particularity any alleged deficiency(ies) fails to
cure the alleged deficiency(ies) within 30 days; (viii) the Employee suffers
from alcoholism or drug addiction;  (ix) the Employee has been found to have
committed any act or have failed to take any action which results in the
Company’s  common stock being delisted or not listed for trading on the
Over-the-Counter Bulletin Board or a national securities exchange, as
applicable; (x) the Employee fails on more than one occasion to comply with the
reasonable directive’s of the Company’s Board of Directors; or (xi) the Employee
fails or refuses to cooperate in any official investigation or inquiry conducted
by or on behalf of the Company or by any government body or agency asserting
jurisdiction over the Company or any of its securities.


(c)  Termination by Company Without Cause or Termination by Employee for Good
Reason..  The Employee may terminate this Agreement for Good Reason (as defined
below) or the Company may terminate this Agreement without Cause.  In the event
the Employee terminates this Agreement for Good Reason, or the Company
terminates the Employee without Cause, the Employee shall be entitled to the
following: (i) any accrued but unpaid Base Salary for services rendered to the
date of termination; (ii) an amount equal to 12 months’ Base Salary; and (iii)
all unexercised stock options previously granted to the Employee shall thereupon
become fully vested, and the Employee shall have up to one year from the date of
termination to exercise all such previously granted options, provided that in no
event shall any option be exercisable beyond its term. The term “Good Reason”
shall mean: (i) a material diminution in the Employee’s authority, duties or
responsibilities (unless Employee has agreed to such diminution); or (ii) any
other action or inaction that constitutes a material breach by the Company under
this Agreement.  Prior to the Employee terminating his employment with the
Company for Good Reason, Employee must provide written notice to the Company,
within 30 days following the initial existence of such condition, that such Good
Reason exists and setting forth in detail the grounds the Employee believes
constitutes Good Reason.  If the Company does not cure the condition(s)
constituting Good Reason within 30 days following receipt of such notice, then
Employee’s employment shall be deemed terminated for Good Reason. The Employee
shall receive the payments provided herein at such times he would have received
them if there was no termination.
 
 
28

--------------------------------------------------------------------------------

 


(d)  Parachute Payments. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in Section
280G(c) of the Internal Revenue Code of 1986 (the “Code”)), and the benefits
provided for in this Agreement, together with any other payments and benefits
which Employee has the right to receive from the Company and its affiliates,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the benefits provided hereunder (beginning with any benefit to be
paid in cash hereunder) shall be reduced (but not below zero) so that the
“present value” (as defined in Section 280G(d)(4) or the like) of such total
amounts and benefits received by Employee will be one dollar ($1.00) less than
three times Employee’s “base amount” (as defined in Section 280G(b)(3) of the
Code) and so that no portion of such amounts and benefits received by Employee
shall be subject to the excise tax imposed by Section 4999 of the Code. The
determination as to whether any such reduction in the amount of the benefits
provided hereunder is necessary shall be made initially by the Company in good
faith. If a reduced benefit is provided hereunder in accordance with this
Section 6(d) and through error or otherwise that payment, when aggregated with
other payments and benefits from the Company (or its affiliates) used in
determining if a “parachute payment” exists, exceeds one dollar ($1.00) less
than three times Employee’s base amount, then Employee shall immediately repay
such excess to the Company upon notification that an overpayment has been made.


7.  Non-Competition Agreement.


(a) Competition with the Company.  Until termination of his employment and for a
period of two years commencing on the date of termination, the Employee
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States or
other country in which the Company was actually engaged in business as of the
time of termination of employment or where the Company reasonably expected to
engage in business within three months of the date of termination of
employment.  For purposes of this Agreement, the term “compete with the Company”
shall refer to any business activity in which the Company was engaged as of the
termination of the Employee’s employment or reasonably expected to engage in
within three months of termination of employment; provided, however, the
foregoing shall not prevent Employee from (i) accepting employment with an
enterprise engaged in two or more lines of business, one of which is the same or
similar to the Company’s business (the “Prohibited Business”) if Employee’s
employment is totally unrelated to the Prohibited Business, (ii) competing in a
country where as of the time of the alleged violation the Company has ceased
engaging in business, or (iii) competing in a line of business which as of the
time of the alleged violation the Company has either ceased engaging in or
publicly announced or disclosed that it intends to cease engaging in; provided,
further, the foregoing shall not prohibit Employee from owning up to five
percent of the securities of any publicly-traded enterprise as long as Employee
is not a director, officer, consultant, employee, partner, joint venturer,
manager, member of, or to such enterprise, or otherwise compensated for services
rendered thereby.


(b) Solicitation of Customers.  During the period in which the provisions of
Section 7(a) shall be in effect, the Employee, directly or indirectly, will not
seek nor accept Prohibited Business from any Customer (as defined below) on
behalf of any enterprise or business other than the Company, refer Prohibited
Business from any Customer to any enterprise or business other than the Company
or receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, limited liability company, partnership, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 24 month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation, limited
liability company, partnership, association or other entity is a Customer, or
who or which was approached by or who or which has approached an employee of the
Company for the purpose of soliciting business from the Company or the third
party, as the case may be.
 
 
29

--------------------------------------------------------------------------------

 


(c) Solicitation of Employees/Contractors. During the period in which the
provisions of Section 7(b) shall be in effect, the Employee agrees that he shall
not, directly or indirectly, request, recommend or advise any employee or
independent contractor of the Company to terminate his or her employment or
service  relationship with the Company, or solicit for employment or services,
or recommend to any third party the solicitation for employment or services of
any person who, at the time of such solicitation, is employed or contracted by
or with the Company or any of its affiliates.


(d) No Payment. The Employee acknowledges and agrees that no separate or
additional payment will be required to be made to him in consideration of his
undertakings in this Section 7, and confirms he has received adequate
consideration for such undertakings.


(e)  References. References to the Company in this Section 7 shall include the
Company’s affiliates.


8.  Non-Disclosure of Confidential Information.
 
(a) Confidential Information. For purposes of this Agreement, confidential
information (“Confidential Information”) includes, but is not limited to, trade
secrets, processes, policies, procedures, techniques, designs, drawings,
know-how, show-how, technical information, specifications, computer software and
source code, information and data relating to the development, research,
testing, costs, marketing, and uses of the Services or Products (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Customers, vendors, and suppliers, subjects and databases, data, and
all technology relating to the Company’s businesses, systems, methods of
operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. In addition, Confidential Information also includes Customers
and the identity of and telephone numbers, e-mail addresses and other addresses
of executives or agents of Customers who are the persons with whom the Company’s
executives, officers, employees, and agents communicate in the ordinary course
of business.  Confidential Information also includes, without limitation,
Confidential Information received from the Company’s affiliates.  For purposes
of this Agreement, the following will not constitute Confidential Information
(i) information which is or subsequently becomes generally available to the
public through no act or fault of the Employee, (ii) information set forth in
the written records of the Employee prior to disclosure to the Employee by or on
behalf of the Company which information is given to the Company in writing as of
or prior to the date of this Agreement, and (iii) information which is lawfully
obtained by the Employee in writing from a third party (excluding any affiliates
of the Employee) who did not acquire such confidential information or trade
secret, directly or indirectly, from the Employee or the Company or its
subsidiaries or affiliates and who has not breached any duty of
confidentiality.  As used herein, the term the term “Services” and “Products”
shall include all services or products for which the Company or any of its
affiliates developed any trade secrets (as defined under Florida law and the
Uniform Trade Secrets Act) and/or owned a beneficial interest in any patent or
patent pending during the term of Employee’s employment or applied for a patent
(including a provisional patent) within 12 months after termination.
 
 
30

--------------------------------------------------------------------------------

 


(b) Legitimate Business Interests.  The Employee recognizes that the Company has
legitimate business interests to protect and as a consequence, the Employee
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not
qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, subjects, vendors or suppliers; (iv) Customer
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.


(c) Confidentiality. Following termination of employment, the Confidential
Information shall be held by the Employee in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with the Employee’s employment by the
Company.  The Employee further acknowledges that such Confidential Information
as is acquired and used by the Company or its affiliates is a special, valuable
and unique asset.  The Employee shall exercise all due and diligent precautions
to protect the integrity of the Company’s Confidential Information and to keep
it confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Employee shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his  employment and then only with the authorization of an executive officer of
the Company (excluding the Employee).  All records, files, materials and other
Confidential Information obtained by the Employee in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company, its Customers, or subjects, as the case
may be.  The Employee shall not, except in connection with and as required by
his performance of his duties under this Agreement, for any reason use for his
own benefit or the benefit of any person or entity with which he may be
associated or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Employee).


(d)  References. References to the Company in this Section 8 shall include the
Company’s affiliates.
 
 
31

--------------------------------------------------------------------------------

 


9.  Equitable Relief.


(a) The Company and the Employee recognize that the services to be rendered
under this Agreement by the Employee are special, unique and of extraordinary
character, and that in the event of the breach by the Employee of the terms and
conditions of this Agreement or if the Employee, without the prior express
consent of the Board of Directors of the Company, shall leave his employment for
any reason and take any action in violation of Sections 7, 8 and 11, the Company
shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 9(b) below, to enjoin the Employee
from breaching the provisions of Sections 7, 8 and 11.  In such action, the
Company shall not be required to plead or prove irreparable harm or lack of an
adequate remedy at law or post a bond or any security.


(b)  Any action must be commenced in Palm Beach County, Florida.  The Employee
and the Company irrevocably and unconditionally submit to the exclusive
jurisdiction of such courts and agree to take any and all future action
necessary to submit to the jurisdiction of such courts.  The Employee and the
Company irrevocably waive any objection that they now have or hereafter
irrevocably waive any objection that they now have or hereafter may have to the
laying of venue of any suit, action or proceeding brought in any such court and
further irrevocably waive any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Final
judgment against the Employee or the Company in any such suit shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Employee or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.


10.  Conflicts of Interest.  While employed by the Company, the Employee shall
not, unless approved by the Board, directly or indirectly:


(a) participate as an individual in any way in the benefits of transactions with
any of the Company’s suppliers, vendors, or Customers, including, without
limitation, having a financial interest in the Company’s suppliers, vendors, or
Customers, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, or Customers;


(b) realize a personal gain or advantage from a transaction in which the Company
has an interest or use information obtained in connection with the Employee’s
employment with the Company for the Employee’s personal advantage or gain; or


(c) accept any offer to serve as an officer, director, partner, consultant,
manager with, or to be employed in a professional, technical, or managerial
capacity by, a Customer.
 
 
32

--------------------------------------------------------------------------------

 
 
11. Inventions, Ideas, Processes, and Designs.  All inventions, ideas,
processes, programs, software, and designs (including all improvements) (i)
conceived or made by the Employee during the course of his employment with the
Company (whether or not actually conceived during regular business hours) and
for a period of six months subsequent to the termination (whether by expiration
of the Term or otherwise) of such employment with the Company, and (ii) related
to the business of the Company, shall be disclosed in writing promptly to the
Company and shall be the sole and exclusive property of the Company.  An
invention, idea, process, program, software, or design (including an
improvement) shall be deemed related to the business of the Company if (a) it
was made with the Company’s funds, personnel, equipment, supplies, facilities,
or Confidential Information, (b) results from work performed by the Employee for
the Company, or (c) pertains to the current business or demonstrably anticipated
research or development work of the Company.  The Employee shall cooperate with
the Company and its attorneys in the preparation of patent and copyright
applications for such developments and, upon request, shall promptly assign all
such inventions, ideas, processes, and designs to the Company.  The decision to
file for patent or copyright protection or to maintain such development as a
trade secret, or otherwise, shall be in the sole discretion of the Company, and
the Employee shall be bound by such decision. References to the Company in this
Section shall include the Company and its affiliates.
 
12. Indebtedness.  If, during the course of the Employee’s employment under this
Agreement, the Employee becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Employee and collect any remaining balance from the Employee unless the Employee
has entered into a written agreement with the Company.


13.  Assignability.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, provided that such successor or assign shall acquire all
or substantially all of the securities or assets and business of the
Company.  The Employee’s obligations hereunder may not be assigned or alienated
and any attempt to do so by the Employee will be void.


14.  Severability.


(a) The Employee expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date
hereof.  Should a decision, however, be made at a later date by a court of
competent jurisdiction that the character, duration or geographical scope of
such provisions is unreasonable, then it is the intention and the agreement of
the Employee and the Company that this Agreement shall be construed by the court
in such a manner as to impose only those restrictions on the Employee’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.


(b) If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.
 
 
33

--------------------------------------------------------------------------------

 
 
15.  Notices and Addresses.  All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar receipted delivery, or next business day delivery, or by facsimile
delivery (in which event a copy shall immediately be sent by Federal Express or
similar receipted delivery), as follows:
 

   To the Company: PG Acquisition Corp, Inc.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Facsimile: (561) 892-2618
Attention:  Mr. Scott Frohman
         With a Copy to:  Harris Cramer LLP
1555 Palm Beach Lakes Blvd.
Suite 310
West Palm Beach, FL  33401
Facsimile: (561) 659-0701
Attention:  Michael D. Harris, Esq.
        To the Employee: Anthony Sasso
6400 N. Andrews Avenue
Suite 340
Ft. Lauderdale, FL 33309
Facsimile:_________________

 
or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.


16.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.


17.  Attorneys’ Fees.  In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).


18.  Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.
 
 
34

--------------------------------------------------------------------------------

 


19.  Entire Agreement.  This Agreement constitutes the entire Agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.


20.  Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.


21.  Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.


22.  Arbitration.  Except for a claim for equitable relief, any controversy,
dispute or claim arising out of or relating to this Agreement, or its
interpretation, application, implementation, breach or enforcement which the
parties are unable to resolve by mutual agreement, shall be settled by
submission by either party of the controversy, claim or dispute to binding
arbitration in Palm Beach County, Florida (unless the parties agree in writing
to a different location), before three arbitrators in accordance with the rules
of the American Arbitration Association then in effect.  In any such arbitration
proceeding the parties agree to provide all discovery deemed necessary by the
arbitrators.  The decision and award made by the arbitrators shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof.


23.  Sarbanes-Oxley Act of 2002.


(a)  In the event the Employee or the Company is the subject of an investigation
(whether criminal, civil, or administrative) involving possible violations of
the United States federal securities laws by the Employee, the Board may, in its
sole discretion, direct the Company to withhold any and all payments to the
Employee (whether compensation or otherwise) which would have otherwise been
made pursuant to this Agreement or otherwise would have been paid or payable by
the Board or the Company, which the Board believes, in its sole discretion, may
or could be considered an “extraordinary payment” and therefore at risk and
potentially subject to, the provisions of Section 1103 of the Sarbanes-Oxley Act
of 2002 (including, but not limited to, any severance payments made to the
Employee upon termination of employment) until such time as the investigation is
concluded without charges having been brought or until the successful conclusion
of any legal proceedings brought in connection with charges having been brought,
with such amounts as directed by the Board to be withheld with or without the
accruing of interest (and if with interest the rate thereof). Except by an
admission of wrongdoing or the final adjudication by a court or administrative
agency finding the Employee liable for or guilty of violating any of the federal
securities laws, rules or regulations, the Board shall release to the Employee
such compensation or other payments. Notwithstanding the exclusion caused by the
first clause of the prior sentence, the Employee shall receive such payments if
provided for by a court or other administrative order.
 
 
35

--------------------------------------------------------------------------------

 


(b)  In the event that the Company restates any financial statements which have
been contained in reports or registration statements filed with the SEC, and the
restatement of the prior financial statements is as the result of material
noncompliance with any financial reporting requirement under the securities laws
caused by misconduct, the Employee hereby acknowledges that any bonus that may
be awarded or the restricted stock or options that are granted under this
Agreement may be subject to forfeiture or the Employee may be required to
reimburse the Company for the bonus(es) paid and the value of such restricted
stock or options as provided in the next sentence.  The Employee agrees to
reimburse the Company for any bonuses received and/or profits realized from the
sale of the Company’s securities during the 12-month period following the first
public issuance or filing with the SEC of the report or registration statement
(whichever comes first) containing the financial information required to be
restated.  Provided, however, this Section shall not impose any liability on the
Employee beyond any liability that is imposed under Section 304 of the
Sarbanes-Oxley Act of 2002.


24.  Section 409A.


(a)  Notwithstanding anything to the contrary contained in this Agreement, if at
the time of the Employee’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Employee is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Employee becomes entitled to
under this Agreement on account of the Employee’s separation from service would
be considered deferred compensation subject to the 20% additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (i) six
months and one day after the Employee’s separation from service, or (ii) the
Employee’s death (the “Six Month Delay Rule”).


(b)  For purposes of this Section 24, amounts payable under the Agreement should
not be considered a deferral of compensation subject to Section 409A to the
extent provided in Treasury Regulation Section 1.409A-1(b)(4) (i.e., short-term
deferrals), Treasury Regulation Section 1.409A-1(b)(9) (i.e., separation pay
plans, including the exception under subparagraph (iii)), and other applicable
provisions of Treasury Regulations Sections 1.409A-1 through A-6.


(c)  To the extent that the Six Month Delay Rule applies to payments otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of the Six Month Delay Rule, and the
balance of the installments shall be payable in accordance with their original
schedule.


(d)  To the extent that the Six Month Delay Rule applies to the provision of
benefits (including, but not limited to, life insurance and medical insurance),
such benefit coverage shall nonetheless be provided to the Employee during the
first six months following his separation from service (the “Six Month Period”),
provided that, during such Six-Month Period, the Employee pays to the Company,
on a monthly basis in advance, an amount equal to the Monthly Cost (as defined
below) of such benefit coverage. The Company shall reimburse the Employee for
any such payments made by the Employee in a lump sum not later than 30 days
following the sixth month anniversary of the Employee’s separation from service.
For purposes of this subparagraph, “Monthly Cost” means the minimum dollar
amount which, if paid by the Employee on a monthly basis in advance, results in
the Employee not being required to recognize any federal income tax on receipt
of the benefit coverage during the Six Month Period.
 
(e)  The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.
 
(f)  The Company makes no representation or warranty and shall have no liability
to the Employee or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.






[Signature Page to Follow]


 
36

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date and year first above written.



 
Company:
 
PG Acquisition Corp., Inc.
         
 
By:
/s/ Scott Frohman       Scott Frohman        Chief Executive Officer          


 
Employee:
         
 
By:
/s/ Anthony Sasso       Anthony Sasso  

       


 
37

--------------------------------------------------------------------------------

 

Exhibit A


Lock-Up/Leak-Out Agreement




OPTIONS MEDIA GROUP HOLDINGS, INC.
123 NW 13th Street, Suite 300
Boca Raton, FL 33432
Facsimile: (561) 892-2618


April 16, 2010




Mr. Anthony Sasso
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073


 
Re:   Lock-Up/Leak-Out Agreement


Dear Anthony:


This Lock-Up/Leak-Out Agreement (this “Agreement”) shall set forth our agreement
with respect to all shares of common stock and preferred stock (collectively,
the “Stock”) of Options Media Group Holdings, Inc., a Nevada corporation (the
“Company”) held by you or affiliates.  For other good and valuable
consideration, the sufficiency of which is hereby acknowledged, you hereby agree
to the following limitations regarding the Sale (as hereinafter defined) of the
Stock.


 
For a period of six (6) months from the date hereof (the “Term”), you shall not,
directly or indirectly, (i) sell, offer to sell, contract or agree to sell,
hypothecate, or pledge any Stock, (ii) sell, transfer or grant any option to
purchase or otherwise dispose of or agree to dispose of, directly or indirectly,
in respect of, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934 and the rules and regulations of the Securities
and Exchange Commission (the “SEC”) promulgated thereunder with respect to any
Stock or (iii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Stock, or any rights to purchase the Stock, whether any such transaction is
to be settled by delivery of the Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (a) bona fide gifts,
provided the recipient thereof agrees in writing to be bound by the terms of
this Agreement, or (b) dispositions to any trust for you or your principal’s
direct or indirect benefit and/or your principal’s immediate family, provided
that such trust agrees in writing to be bound by the terms of this
Agreement.  Notwithstanding the foregoing, you shall be allowed to sell,
transfer or otherwise dispose of up to 1/6th of your shares of Stock in each
calendar quarter during the Term (plus any Stock not sold in prior calendar
quarter).  The Stock may be sold on a cumulative basis for a period of
6-months.  For example, if no Stock is sold by you in the first calendar quarter
during the Term, then up to 1/3 of the Stock held by you would be available for
sale in the second calendar quarter.
 
By signing below, you hereby agree in writing to be bound by the terms of this
Agreement.



    Yours very truly,                  
 
  /s/ Scott Frohman       Scott Frohman       Chief Executive Officer  


 
I agree to the foregoing:
 
/s/ Anthony Sasso
Anthony Sasso

 
 
38

--------------------------------------------------------------------------------

 

EXHIBIT B


SUBLICENSE AGREEMENT


This Sublicense Agreement (this “Agreement”) is made and entered into this 16th
day of April, 2010 (the “Effective Date”) by and between PG Acquisition Corp., a
Florida corporation (“Licensee”), and Cellular Spyware Inc., a Nevada
corporation, d/b/a Phone Guard Inc. (“Licensor”).


WHEREAS, Licensor is a licensee under an agreement by and between Cellular
Spyware Inc., a Florida corporation and NetQin Mobile Inc. (“NetQin”) dated
August 20, 2009, as assigned to Licensor (the “Master Agreement”), and Licensor
has the right to grant sublicenses under said Master Agreement;


WHEREAS, Licensor and Licensee entered into that certain Asset Purchase
Agreement of even date herewith pursuant to which (i) Licensee purchased certain
rights of Licensor under the Master Agreement, and (ii) the parties agreed to
enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:


ARTICLE I - DEFINITIONS


1.  Definitions. For the purposes of this Agreement, the following words and
phrases shall have the following meanings:


“Affiliate” shall mean (i) any Person directly or indirectly controlling,
controlled by or under common control with such person, (ii) any Person owning
or controlling ten percent (10%) or more of the outstanding voting interests of
such Person, (iii) any officer, director, manager or general partner of such
Person, members of the immediate family of such Person, or any trusts or
entities for the benefit of or controlled by any such Person or their respective
immediate family members, or (iv) any Person who is an officer, director,
manager, general partner, trustee, or holder of ten percent (10%) or more of the
voting interests of any Person described in clauses (i) through (iii) of this
sentence.  For purposes of this definition, the term “controls,” “is controlled
by” or “is under common control with” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


“Licensed Products” means all products which constitute, incorporate or utilize
the Property.


“Master Agreement” has the meaning set forth in the Whereas clause above.


“Minimum Sales Requirement” has the meaning set forth in Section 3.2.1 below.
 
 
39

--------------------------------------------------------------------------------

 


 “Net Profit” means the gross revenue collected by Licensee from a Renewal, less
(a) all customary discounts, including cash and volume discounts, chargebacks,
allowances, shelf stock adjustments, rebates, returns, credits, sales rejections
and price protection adjustments; (b) all customary freight, shipping, insurance
costs, duties and taxes; (c) foreign, federal, state or local taxes assessed on
any Renewal (other than income taxes on Licensee’s income); (d) any commissions
or compensation (other than the commissions payable to the Licensor) payable by
Licensee in connection with the Renewal; (e) all advertising, marketing and
promotional expenses incurred by Licensee in connection with the Renewal; and
(f) cost of goods sold.


“Person” shall mean any individual, partnership, corporation, trust, limited
liability company, limited liability partnership or other entity.


“Property” means the software now known as NetQin Anti-Virus, NetQin
Ccommunications Master, NetQin Anti-Lost, NetQin Secure SMS, together with all
modifications, future products produced by NetQin, White-Lable Software, related
software, all improvements (including those made by Licensee), all patents and
all copyrights and trademarks originated by Licensee used in connection
therewith. “Property” also includes any other Property defined in the Master
Agreement and any other Property that becomes subject to the Master Agreement.


“Renewal” means any renewal of a license for a Licensed Product by a customer of
Licensee.


“Royalty” has the meaning set forth in Section 5.1 below.


“Term” has the meaning set forth in Section 3.1 below.


“Territory” means the United States and Canada.


ARTICLE II - GRANT
 
2.1  Grant of Exclusive License. Licensor hereby grants to Licensee an exclusive
worldwide sublicense to distribute and sell, and to sublicense the distribution
and sale of, the Licensed Products in the Territory. Licensee may market the
Licensed Products outside the Territory; provided, however, that in no event
shall Licensee distribute or sell the Licensed Products outside the Territory,
except as provided in this Agreement. Licensor agrees to direct any and all
prospective consumers in the Territory who wish to purchase a Licensed Product
to Licensee.


2.2  Grant of Non-Exclusive License. Licensor hereby grants to Licensee a
non-exclusive license to distribute and sell, and to sublicense the distribution
and sale of, the Licensed Products electronically and through the Internet.
 
2.3  Exclusion from Territory. The sublicense granted hereunder shall not be
construed to confer upon Licensee by implication, estoppel or otherwise, any
rights or privileges in Mexico or South America.
 
 
40

--------------------------------------------------------------------------------

 
 
ARTICLE III - TERM AND TERMINATION


 3.1  Term.  The term of this Agreement shall commence on the Effective Date and
shall continue until terminated as provided below (the “Term”).


 3.2  Termination.


3.2.1  Subject to Section 4.1, this Agreement may be terminated by Licensor if
(a) Licensee fails to sell a minimum of 1,000,000 units of Licensed Products,
within the Territory, electronically and through the Internet, for (i) the 12
month period commencing May 1, 2010, or (ii) each 12 month period thereafter
(each a “Minimum Sales Requirement”), and (b) Licensor provides Licensee with
written notice of such failure within 30 days following the end of the
applicable 12 month period. Notwithstanding the preceding, in determining
whether the Minimum Sales Requirement has been satisfied, all sales made by
Licensor in Mexico under the Master Agreement (“Mexico Sales”) shall be added to
the sales of Licensee in the Territory.  Licensor shall provide quarterly
reports of the Mexico Sales, which reports shall be subject to audit by
Licensee.
 
3.2.2  This Agreement may be terminated by Licensee upon 30 days’ prior written
notice to Licensor.


3.2.3  Should Licensee fail to pay Licensor all Royalties due and payable
hereunder, Licensor shall have the right to terminate this Agreement on 30 days’
notice, unless Licensee shall pay Licensor within the 30 day period all such
Royalties due and payable.


3.2.4  Upon any material breach or default of this Agreement by Licensee,
Licensor shall have the right to terminate this Agreement and the rights,
privileges, license and sublicense granted hereunder by 30 days’ notice to
Licensee unless Licensee shall have cured any such breach or default prior to
the expiration of the 30 day period.
 
 
ARTICLE IV – SUPPLY; PRICE
 
4.1  Supply.    Licensor shall be solely responsible to ensure that the Licensed
Products are timely supplied by NetQin to Licensee in such quantities as
Licensee deems necessary.  Licensor agrees to deliver, or cause to be delivered,
the Licensed Products to Licensee in a final white label version as soon as
possible. If Licensor fails to deliver, or cause to be delivered, white label
versions of the Licensed Products on a timely basis, the then current period for
Licensor to meet the Minimum Sales Requirement shall be extended for the period
of such delay.


4.2  Price.  The price for each unit of the software known as NetQin Anti-Virus
(as defined in the Master Agreement), which includes, but not limited to, Safe
SMS and Mobile Assistant (each as defined in the Master Agreement and each of
which are free of charge), to be purchased by Licensee from Licensor during the
Term shall be the lesser of (i) $9.60 (USD), or (ii) the price set forth in the
Master Agreement.  The purchase price may be paid by Licensee, in its sole
discretion, directly to NetQin.
 
 
41

--------------------------------------------------------------------------------

 
 
4.3  Advanced Purchase Fees. Licensor represents and warrants to Licensee that
it has satisfied its payment obligation of $150,000 (USD) under the Master
Agreement with respect to the non-refundable advanced fees, and that Licensee
shall be allowed to credit the amounts owed to Licensor under Section 4.2 by
these amounts.


ARTICLE V - ROYALTIES
 
5.1  Royalty. For the rights, privileges, and sublicense granted and the
services provided hereunder, Licensor shall earn a royalty upon each Renewal of
a Licensed Product during the Term equal to the product of (i) 20% multiplied by
(ii) Net Profit from the Renewal of a Licensed Product (each a “Royalty”).


5.2  Payment Terms.  The Licensee shall be obligated to pay Licensor the Royalty
on the 20th day of each month following the month of receipt. To the extent that
Net Profit is adjusted after a Royalty payment, the next following Royalty
payment shall be adjusted accordingly.


  ARTICLE VI – BOOKS, RECORDS AND REPORTS
 
6.1  Reports. Each payment to be made by Licensee to Licensor under this Article
VI shall be accompanied by a statement calculating the Royalty payable to
Licensor for the applicable period, as well as any adjustments for prior
periods.


6.2  Books and Records. Licensee shall keep full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
showing the amounts payable to Licensor hereunder.  Licensee shall require its
sub-licensees to keep complete and accurate books and records with respect to
the distribution and sale of the Licensed Products. Licensee shall be entitled
to rely on the financial reports submitted to it by its sub-licensees and the
Licensee shall not be required to verify such reports by actual inspection of
its sub-licensees’ books and records. However, Licensee shall make available to
licensor the results of any audit it conducts of its sub-licensees.


6.3  Audit. Upon 15 days’ written request, once during each calendar year during
the Term and once during the two years after termination of this Agreement,
Licensor or its authorized representative, shall have the right, at Licensor’s
sole cost, during regular business hours of Licensee, to audit the books and
records of Licensee relating to the Royalties, provided that the same shall be
Confidential Information subject to Article XI.
 
ARTICLE VII – LICENSING OUTSIDE TERRITORY


7.1  Licensing Outside Territory.   Licensor intends to license the Property to
third parties for distributions and sale in Mexico.  Each such license shall
specifically limit such third party’s right to distribute and sell the Property
and any products derived from the Property to the territory specified in such
license, which in no event shall include any part of the Territory.  Licensor
shall, at its sole cost and expense, cooperate with Licensee to the extent
reasonably necessary to prevent any such third party from distributing or
selling the Property and any products derived from the Property in the
Territory.
 
 
42

--------------------------------------------------------------------------------

 


ARTICLE VIII – INFRINGEMENT


8.1  Infringement. Licensee and Licensor agree to promptly notify each other of
any suspected infringement of their respective interests in and to the Property
by any third party.  Each party shall be entitled to take all necessary and
desirable actions to enforce their rights with respect to any third party
infringing upon their respective interests in the Property. If either party
decides, in its sole discretion, to take any such action, the other party shall
reasonably cooperate.


ARTICLE IX –REPRESENTATIONS AND WARRANTIES


9.1  Representations by Licensor.  Licensor represents and warrants to Licensee
that: (i) it is the owner of the Property and has the power to grant the License
to Licensee; (ii) it has not granted to any other Person a license to
manufacture, distribute, or sell the Property in the Territory or to pre-install
the Property on any handset either through a handset manufacturer or wireless
telecommunication provider or any other Affiliate; (iii) to the best of its
knowledge, the Property does not infringe any patent, copyright, trademark or
other proprietary right of any third party; and (iv) this Agreement constitutes
the legal, valid and binding obligation of Licensee enforceable against Licensee
in accordance with its terms.


9.1  Representations by Licensee.  Licensee represents and warrants to Licensor
that this Agreement constitutes the legal, valid and binding obligation of
Licensee enforceable against Licensee in accordance with its terms.


ARTICLE X – ADDITIONAL OBLIGATIONS OF LICENSOR


10.1  Additional Obligations of Licensor.  In addition to the grant of the
sublicense hereunder, Licensor hereby covenants to perform the following:


10.1.1  Promptly following the Effective Date, Licensor shall, and, if
applicable, shall cause its Affiliates to, amend the Master Agreement (or cause
NetQin to enter into a license agreement directly with Licensee) to include the
following revisions:


10.1.1.1  The initial one year period of the Minimum Sales Requirement shall
commence May 1, 2010 and shall include sales in the Territory and Mexico,
electronic sales and sales through the Internet.


10.1.1.2  A most favored nations clause shall be added  to provide that the
price for any other Licensed Product supplied by NetQin shall not exceed the
most favorable price which NetQin sells the same (or substantially similar
product) to any person anywhere in the world by more than 20%.
 
 
43

--------------------------------------------------------------------------------

 


10.1.1.3  Commercially reasonable supply and distribution obligations and terms
shall be added.


10.1.1.4  Licensee shall be identified on NetQin’s official website
(www.netqin.com) and/or trade media or the likes as an official exclusive
distributor of NetQin products within the Territory.


10.1.2  Licensee shall (i) cause any and all communications with NetQin or its
affiliates to be directed to the Licensee, and (ii) not enter into or amend any
agreement with NetQin or its Affiliates without the approval of Licensee, in
each case unless otherwise agreed to in writing by Licensee.


10.1.3  At the request of Licensee, Licensor shall promptly enforce its rights
under the Master Agreement against NetQin and/or its Affiliates.


ARTICLE XI - CONFIDENTIALITY


11.1  Mutual Confidentiality Obligations. Each party acknowledges that, by
reason of their relationship with each other under this Agreement, they will or
may have access to confidential and proprietary information of the other,
including, without limitation, each other’s present and future products,
business plans, client and customer lists or profiles, and other information
relating to the sale of the Licensed Products, all of which are not otherwise
readily available from public or published sources (collectively, the
“Confidential Information”).  Both parties agree that they will maintain in
confidence all such Confidential Information and that they will not, for any
reason, directly or indirectly, use for the benefit of themselves, or for any
Person, or disclose to any Person, any of the Confidential Information of the
other party, without the prior written authorization of the other party. Each
Party agrees to, and shall cause its affiliates, officers, employees,
representatives, consultants and advisors ("Representatives") to, maintain the
confidentiality of the Confidential Information and not to use any such
Confidential Information for any purpose other than to consummate the
transactions contemplated by this Agreement. Further, no disclosure of any
Confidential Information shall be disclosed to any third party (except
professional advisors who have a duty of confidentiality) unless and until such
third party shall have first executed and delivered a written confidentiality
agreement to the party whose information is being disclosed, which written
confidentiality agreement shall be in form and substance acceptable to party
whose information is being disclosed. Each Party agrees to be responsible for
any breach of this Agreement by its Representatives.   Notwithstanding the
foregoing, Confidential Information shall not include the following: (i)
information which is or subsequently becomes generally available to the public
through no act of the receiving  party or its Representatives, (ii) information
set forth in the receiving  party’s written records prior to disclosure to the
receiving  party by, or on behalf of, the disclosing party, and (iii)
information which is lawfully obtained by the receiving  party in writing from a
third party (excluding any of the receiving  party’s Representatives) who did
not acquire such confidential information or trade secret, directly or
indirectly, from the receiving  party or the disclosing party.  In the event
that the receiving party or its Representatives (the “Compelled Party”) become
legally compelled to disclose any of the Confidential Information, the Compelled
Party shall, to the extent permitted by law, provide the disclosing party with
prompt written notice of such requirement sufficient to permit the disclosing
party to seek a protective order or other appropriate remedy.  In the event that
such protective order or remedy is not obtained, or that the disclosing party
waives compliance with the provisions hereof, the Compelled Party shall disclose
only such portion of Confidential Information which the Compelled Party is
advised by written opinion of counsel is legally required and shall exercise its
best efforts to obtain assurance that confidential treatment will be accorded
such Confidential Information. In any event, the Compelled Party shall not
oppose any action by the disclosing party to obtain an appropriate protective
order or other reliable assurance that confidential treatment will be accorded
the Confidential Information. Upon termination of this Agreement, both parties
shall return all notices, memoranda, lists, reports and all other documents and
materials, and all copies thereof, which contain or relate to the Confidential
Information of the other party, including all copies and records thereof, to the
other upon receipt of request therefore.
 
 
44

--------------------------------------------------------------------------------

 


   ARTICLE XII - NON-SOLICITATION
 
12.1  Non-Solicitation. Until termination of this Agreement and for a period of
two (2) years commencing on the date of termination, Licensor, directly or
indirectly, including through any Affiliate, shall not solicit, hire or contact
any employee or independent contractor of the Licensee for the purpose of hiring
them or causing them to terminate their employment or service relationship, as
applicable, with Licensee.
 
ARTICLE XIII – EQUITABLE RELIEF


13.1  Equitable Relief.  In the event Licensor or Licensee takes any action in
violation of Section 11.1 or, in the case of Licensor, 12.1, the non-breaching
party shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction to enjoin the breaching party from breaching the
provisions of Section 11.1 or 12.1, as applicable. In such action, the
non-breaching party shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.


ARTICLE XIV - MISCELLANEOUS
 
 14.1  Assignability.  The rights and obligations of the parties under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company.  The Licensor may not assign its rights and obligations
under this Agreement to any third party.  The Licensee may assign its rights and
obligations hereunder to an Affiliate; provided, however, that Licensee shall
continue to remain primarily liable to the Licensee for all such obligations.
Nothing contained herein to the contrary shall prohibit Licensee from
sublicensing it rights under this Agreement to any third party.


14.2  Severability.  If any provision of this Agreement otherwise is deemed to
be invalid or unenforceable or is prohibited by the laws of the state or
jurisdiction where it is to be performed, this Agreement shall be considered
divisible as to such provision and such provision shall be inoperative in such
state or jurisdiction and shall not be part of the consideration moving from
either of the parties to the other.  The remaining provisions of this Agreement
shall be valid and binding and of like effect as though such provisions were not
included. If any restriction set forth in this Agreement is deemed unreasonable
in scope, it is the parties’ intent that it shall be construed in such a manner
as to impose only those restrictions that are reasonable in light of the
circumstances and as are necessary to assure the Company the benefits of this
Agreement.
 
 
45

--------------------------------------------------------------------------------

 


14.3  Survival.  Articles XI, XII, XIII, and XIV shall survive termination of
this Agreement.


14.4  Notices and Addresses.  All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by Federal Express
or similar overnight delivery, or by facsimile delivery followed by Federal
Express or similar next business day delivery, as follows:
 

  To Licensor: 
To Licensee:
     
 
Cellular Spyware Inc. 
6574 N. State Road 7
Suite 278
Coconut Creek, FL 33073
Attn: Anthony Sasso 
Facsimile: ____________
PG Acquisition Corp.
123 NW 13th Street
Suite 300
Boca Raton, FL 33432
Attn: Scott Frohman
Facsimile: (561) 892-2618
         
With a copy to:
Harris Cramer LLP
1555 Palm Beach Lakes Blvd, Suite 310
West Palm Beach, FL 33401
Attn: Michael D Harris, Esq.
Facsimile: (561) 659-1789

 
or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery. Time shall
be counted to, or from, as the case may be, the delivery in person or by
mailing.


14.5  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.


14.6  Attorney’s Fees.  In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to a
reasonable attorney’s fee, costs and expenses.


14.7  Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, and the obligations provided therein or performance
shall be governed or interpreted according to the internal laws of the State
of Florida without regard to choice of law considerations. The venue for any
action related to this Agreement shall be in the state or federal court of
competent jurisdiction for Palm Beach County, Florida.
 
 
46

--------------------------------------------------------------------------------

 


14.8  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties and supersedes all prior oral and written agreements between the
parties hereto with respect to the subject matter hereof.


14.9.  Amendment Neither this Agreement nor any provision hereof may be changed,
waived, discharged or terminated orally, except by a statement in writing signed
by the party or parties against whom enforcement or the change, waiver discharge
or termination is sought. Notwithstanding the preceding, in the event of any
amendment or revision to the Master Agreement, this Agreement shall
automatically be amended to include any terms which are more favorable (but not
less favorable) than this Agreement.


14.10  Waiver. The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.


14.11  Press Releases and Public Announcements.  No party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other party; provided,
however, that the Licensee and its Affiliates, may make any public disclosure it
believes in good faith is required by applicable law (including, without
limitation, any federal or state securities laws).


14.12  Force Majeure. Neither party will be liable for, or will be considered to
be in breach of or default under this Agreement on account of, any delay or
failure to perform as required by this Agreement as a result of any causes or
conditions that are beyond such party’s reasonable control and that such party
is unable to overcome through the exercise of commercially reasonable diligence,
including without limitation, flood, riot, fire, judicial or governmental
action, delays caused by the other party, third party vendors, acts of terrorism
or war, labor disputes, act of God, civil disturbance, court order and labor
dispute.


14.13.  Additional Documents/Further Actions.  The parties hereto shall execute
such additional instruments and take such further actions as may be reasonably
required by the other party in order to carry out the purpose and intent of this
Agreement and to fulfill the obligations of the parties hereunder.


14.14  Power of Attorney. Licensor irrevocably appoints Licensee as Licensor’s
attorney-in-fact with full power of substitution, at Licensee’s option, but with
no obligation to do so, to enforce Licensor’s rights and to perform Licensor’s
obligations under the Master Agreement as they relate to the sublicense granted
by Licensor to Licensee under this Agreement, either in Licensor’s  name or in
Licensee’s own name.  This is a power coupled with an interest.


14.15  Section and Paragraph Headings.  The section and paragraph headings in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
[Signature Pages to Follow]



 
47

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have hereunto set their hands and seals and duly
executed this Agreement the day and year set forth below.


PG Acquisition Corp., Inc.
       
By:
/s/ Scott Frohman     Scott Frohman      Chief Executive Officer        


Cellular Spyware Inc., a Nevada corporation
       
By:
/s/ Anthony Sasso     Anthony Sasso     President  

       

 
48

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
BILL OF SALE AND ASSIGNMENT
 
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and pursuant to the Asset Purchase Agreement (“Asset
Purchase Agreement”) dated April 16, 2010 by and among Cellular Spyware, Inc., a
Florida corporation, and Cellular Spyware Inc., a Nevada corporation, d/b/a
Phone Guard Inc., and Phone Guard, Inc., a Florida corporation, and Phone Guard
Inc., a Nevada corporation (collectively, the “Seller”), Anthony Sasso, and PG
Acquisition Corp, Inc., a Florida corporation,  the Seller hereby
unconditionally and irrevocably grants, bargains, transfers, sells, assigns,
conveys, and delivers to Buyer, its successors and assigns forever, all right,
title, and interest, legal or equitable, in and to the Acquired Assets, as that
term is defined, and identified in Section 1 of the Asset Purchase Agreement.


TO HAVE AND TO HOLD the Purchased Assets unto the Buyer and its successors and
assigns forever.


The Seller, for itself, its successors, and assigns, hereby covenants and agrees
(i) to and with the Buyer, to warrant and defend the grant, bargain, transfer,
sale, assignment, conveyance, and delivery of the Acquired Assets to the Buyer
and its successors and assigns against all persons, to the extent set forth in
the Asset Purchase Agreement and (ii) that, at any time and from time to time
after the date hereof, promptly upon the written request of the Buyer, it will
do, execute, acknowledge, and deliver, or cause to be done, executed,
acknowledged, and delivered, each and all of such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, and assurances as may
reasonably be required by the Buyer in order to assign, transfer, set over,
convey, assure, and confirm unto and vest in the Buyer, its successors, and
assigns the Acquired Assets and title thereto and to put the Buyer in possession
and operating control of the Acquired Assets.


The scope, nature and extent of the Purchased Assets are expressly set forth in
the Asset Purchase Agreement.  Nothing herein contained will itself change,
amend, extend, or alter (nor should it be deemed or construed as changing,
amending, extending, or altering) the terms or conditions of the Asset Purchase
Agreement in any manner whatsoever.  In the event of any conflict or
inconsistency between the terms of the Asset Purchase Agreement and the terms of
this instrument, the terms of the Asset Purchase Agreement will govern.


Nothing in this instrument, express or implied, is intended or shall be
construed to confer upon or give to, any person, firm or corporation other than
the Buyer and its successors and assigns any remedy or claim under or by reason
of this instrument or any term, covenant or condition hereof, and all of the
terms, covenants, conditions, promises, and agreements in this instrument shall
be for the sole and exclusive benefit of the Buyer and its successors and
assigns.


This instrument will be binding upon the Seller and its successors and assigns,
and inure to the benefit of and is enforceable by the Buyer and its successors
and assigns.

 
49

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Bill of Sale and Assignment is being executed and
delivered by the Seller as of April 16, 2010.
 

 
Cellular Spyware, Inc., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  


 
Cellular Spyware Inc., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  

       


 
Phone Guard, Inc., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  


 
Phone Guard Inc., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  


 
50

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2


INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT
 
This Intellectual Property Assignment Agreement (the “Agreement”) is dated as of
April 16, 2010 by and among Cellular Spyware Inc., a Nevada corporation, d/b/a
Phone Guard Inc., Cellular Spyware, Inc., a Florida corporation, Phone Guard
Inc., a Nevada corporation, and Phone Guard, Inc., a Florida corporation
(collectively, the “Assignor”), and PG Acquisition Corp, Inc., a Florida
corporation (the “Assignee”).
 
W I T N E S S E T H
 
WHEREAS, the Assignor is the owner or licensee of certain Intellectual Property,
as that term is defined, and identified, in the Asset Purchase Agreement dated
April 16, 2010 by and among the Assignor, Anthony Sasso and Assignee (the “Asset
Purchase Agreement”), relating to the Acquired Assets (as that term is defined,
and identified, in the Asset Purchase Agreement);


WHEREAS, the Assignor desires to assign such Intellectual Property to the
Assignee as provided in said Asset Purchase Agreement including, but not
limited, to all intellectual property, license agreements, patents, copyrights,
trademarks, and good will identified and/or associated with the Intellectual
Property identified in the Asset Purchase Agreement; and


WHEREAS, the Assignee desires to acquire from the Assignor such assignment of
the Intellectual Property.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor, intending to be legally bound,
does hereby sell, assign, transfer and deliver unto the Assignee, its
successors, legal representatives and assigns, all right, title and interest in,
to and under the Intellectual Property and all other rights associated with the
Intellectual Property, including, without limitation, the right to sue for any
past infringement of the Intellectual Property (collectively, the “Intellectual
Property Rights”), and the Assignee hereby accepts the foregoing assignment of
the Intellectual Property Rights.


Subject to the limitations set forth in the Asset Purchase Agreement, the
Assignor shall, from time to time, execute and deliver to the Assignee such
additional instruments, documents, conveyances or assurances and take such other
action as shall be necessary or otherwise reasonably requested by the Assignee
to confirm and assure the rights and obligations provided for in this Agreement
and the Asset Purchase Agreement and render effective the consummation of the
transactions contemplated hereby and thereby including, but not limited to the
execution of all non-provisionals, divisionals, continuations,
continuations-in-part, substitutes, reexaminations, reissues, and all other
patent applications on the invention; execute all lawful oaths, declarations,
assignments, powers of attorney and other papers; communicate to the Assignee
all facts known to the Assignor relating to the invention and the history
hereof; and generally do everything possible which the Assignee shall consider
necessary for vesting title to the Intellectual Property Rights in the Assignee,
and for securing, maintaining and enforcing proper protection for the
Intellectual Property Rights.


This Agreement may be executed simultaneously in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


This Intellectual Property Assignment Agreement shall be governed and construed
in accordance with the laws of the State of Florida, without giving effect to
the principles of conflicts of laws thereof and shall be binding on the heirs,
assigns, representatives and successors of the Assignor and extending to the
successors, assigns, and nominees of the Assignee.
 
[Signature Page to Follow]

 
51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this assignment to
be executed by their duly authorized officers as of the date first above
written.


 

 
ASSIGNOR:


CELLULAR SPYWARE, INC., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  


 
CELLULAR SPYWARE INC., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  

       


 
PHONE GUARD INC., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  


 
CELLULAR SPYWARE, INC., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  


 
ASSIGNEE:

PG ACQUISITION CORP, INC.
         
 
By:
/s/ Scott Frohman       Scott Frohman       Chief Executive Officer  

 
 
52

--------------------------------------------------------------------------------

 

EXHIBIT D


ASSIGNMENT OF TRADEMARK LICENSE AGREEMENT




THIS ASSIGNMENT OF TRADEMARK LEASE AGREEMENT (the “Agreement”) is made and
entered into the 16th day of April, 2010, by and between Cellular Spyware, Inc.,
a Florida corporation, and Cellular Spyware Inc., a Nevada corporation, d/b/a
Phone Guard Inc.,  Phone Guard, Inc., a Florida corporation and Phone Guard
Inc., a Nevada corporation (collectively, the “Assignor”), Anthony Sasso
(“Sasso”), and PG Acquisition Corp, Inc., a Florida corporation (the “Assignee”)
(the Assignor, Sasso and the Assignee shall sometimes be referred to
collectively as the “Parties”).


WHEREAS, the Assignor is the licensee or leasee under that certain Trademark
License Agreement dated September 9, 2009 by and between Genis International
Corp., a Florida corporation and Assignor relating to the trademark or service
mark “Phoneguard” (the “Master Agreement”);


WHEREAS, the Parties entered into that certain Asset Purchase Agreement dated
April  16, 2010 (the “Asset Purchase Agreement”);


WHEREAS, as a condition to closing under the Asset Purchase Agreement, the
Assignor agreed to assign its rights, title and interests in, to and under the
Master Agreement to Assignee; and


WHEREAS, the Assignor desires to assign to Assignee all of Assignor’s rights,
title and interests in, to and under the Master Agreement; and


WHEREAS, the Assignee desires to acquire from the Assignor all of  Assignor’s
rights, title  and interests in, to and under the Master Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor, intending to be legally bound,
does hereby sell, assign, transfer and deliver unto the Assignee, its
successors, legal representatives and assigns, all rights, title and interests
in, to and under the Master Agreement, including, without limitation, the right
to sue for any past infringement, and the Assignee hereby accepts the foregoing
assignment of the Master Agreement.


Assignor represents and warrants to and covenants with Assignee that: (a) the
rights, title  and interests in, to and under the Master Agreement assigned to
Assignee hereby is free and clear of all liens, charges and encumbrances; (b)
Assignor has not previously made an assignment or sublicense of any right, title
or interest in, to or under the Master Agreement; (c) Assignor is not in default
of the Master Agreement; (d) this Agreement does not violate or breach the
Master Agreement; (e) all covenants, conditions, and agreements have been fully
performed as required in the Agreement, except those not due to be performed
until after the date of this Agreement; and (f)  Assignor shall not alter or
amend the Master Agreement without the prior written consent of Assignee.
Assignor and Sasso, jointly and severally, hereby agree to indemnify, defend and
save Assignee and its employees, officers, directors and affiliates
(collectively, the “Assignee Indemnified Party”)  harmless from and against any
and all loss, cost and expense (including, reasonable attorneys’ fees), damage
and liability incurred by Assignee Indemnified Party as a result of (a) claims
brought against the Assignee Indemnified Party as Assignor’s successor in
interest to the Master Agreement relating to causes of action accruing prior to
the date of this Agreement arising from a breach of Assignor’s obligations under
the Master Agreement, or a breach by Assignor of the representations, warranties
and covenants contained in this Agreement.


Assignee hereby assumes the covenants, agreements and obligations of Assignor
under the Master Agreement which are applicable to the period, and required to
be performed, after the date of this Agreement.
 
Assignor irrevocably appoints Assignee as Assignor’s attorney-in-fact with full
power of substitution, at Assignee’s option, but with no obligation to do so, to
enforce Assignor’s rights and to perform Assignor’s obligations under the Master
Agreement, either in Assignor’s name or in Assignee’s own name. This is a power
coupled with an interest.
 
In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce the provisions of this
Agreement, the prevailing party shall be entitled to a reasonable attorney’s
fee, costs and expenses.
 




[Signature Page to Follow]



 
53

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.



 
ASSIGNOR:


Cellular Spyware, Inc., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  

 

 
Cellular Spyware Inc., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President

 

 
PHONE GUARD, INC., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President




 
PHONE GUARD INC., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President

 

 
SASSO:
         
 
By:
/s/ Anthony Sasso       Anthony Sasso  


 
ASSIGNEE:


PG Acquisition Corp, Inc.
         
 
By:
/s/ Scott Frohman       Scott Frohman       Chief Executive Officer



 
 
54

--------------------------------------------------------------------------------

 

EXHIBIT E


ASSIGNMENT OF URL LEASE AGREEMENT




THIS ASSIGNMENT OF URL LEASE AGREEMENT (the “Agreement”) is made and entered
into the 16th  day of April, 2010, by and between Cellular Spyware, Inc., a
Florida corporation, and Cellular Spyware Inc., a Nevada corporation, d/b/a
Phone Guard Inc., Phone Guard, Inc., a Florida corporation, and Phone Guard
Inc., a Nevada corporation ( collectively, the “Assignor”), Anthony Sasso
(“Sasso”), and PG Acquisition Corp, Inc., a Florida corporation (the “Assignee”)
(the Assignor, Sasso and the Assignee shall sometimes be referred to
collectively as the “Parties”).


WHEREAS, the Assignor is the licensee or leasee under that certain URL Lease
Agreement dated March 6, 2009 by and between JW Marketing & Consulting Inc., a
Florida corporation and Assignor relating to the following uniform resource
locators: (i) http://www.phoneguard.com, and (ii) http://www.phoneguard.us  (the
“Master Agreement”);


WHEREAS, the Parties entered into that certain Asset Purchase Agreement dated
April 16, 2010 (the “Asset Purchase Agreement”);


WHEREAS, as a condition to closing under the Asset Purchase Agreement, the
Assignor agreed to assign its rights, title and interests in, to and under the
Master Agreement to Assignee; and


WHEREAS, the Assignor desires to assign to Assignee all of Assignor’s rights,
title and interests in, to and under the Master Agreement; and


WHEREAS, the Assignee desires to acquire from the Assignor all of  Assignor’s
rights, title  and interests in, to and under the Master Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignor, intending to be legally bound,
does hereby sell, assign, transfer and deliver unto the Assignee, its
successors, legal representatives and assigns, all rights, title and interests
in, to and under the Master Agreement, including, without limitation, the right
to sue for any past infringement, and the Assignee hereby accepts the foregoing
assignment of the Master Agreement.


Assignor represents and warrants to and covenants with Assignee that: (a) the
rights, title and interests in, to and under the Master Agreement assigned to
Assignee hereby is free and clear of all liens, charges and encumbrances; (b)
Assignor has not previously made an assignment or sublicense of any right, title
or interest in, to or under the Master Agreement; (c) Assignor is not in default
of the Master Agreement; (d) this Agreement does not violate or breach the
Master Agreement; (e) all covenants, conditions, and agreements have been fully
performed as required in the Agreement, except those not due to be performed
until after the date of this Agreement; and (f)  Assignor shall not alter or
amend the Master Agreement without the prior written consent of Assignee.
Assignor and Sasso, jointly and severally, hereby agree to indemnify, defend and
save Assignee and its employees, officers, directors and affiliates
(collectively, the “Assignee Indemnified Party”)  harmless from and against any
and all loss, cost and expense (including, reasonable attorneys’ fees), damage
and liability incurred by Assignee Indemnified Party as a result of (a) claims
brought against the Assignee Indemnified Party as Assignor’s successor in
interest to the Master Agreement relating to causes of action accruing prior to
the date of this Agreement arising from a breach of Assignor’s obligations under
the Master Agreement, or a breach by Assignor of the representations, warranties
and covenants contained in this Agreement.


Assignee hereby assumes the covenants, agreements and obligations of Assignor
under the Master Agreement which are applicable to the period, and required to
be performed, after the date of this Agreement.


 
Assignor irrevocably appoints Assignee as Assignor’s attorney-in-fact with full
power of substitution, at Assignee’s option, but with no obligation to do so, to
enforce Assignor’s rights and to perform Assignor’s obligations under the Master
Agreement, either in Assignor’s name or in Assignee’s own name. This is a power
coupled with an interest.
 


In the event that there is any controversy or claim arising out of or relating
to this Agreement, or to the interpretation, breach or enforcement thereof, and
any action or proceeding is commenced to enforce the provisions of this
Agreement, the prevailing party shall be entitled to a reasonable attorney’s
fee, costs and expenses.
 
[Signature Page to Follow]



 
55

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 

 
ASSIGNOR:


Cellular Spyware, Inc., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President  

 

 
Cellular Spyware Inc., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President

 

 
PHONE GUARD, INC., a Florida corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President




 
PHONE GUARD INC., a Nevada corporation
         
 
By:
/s/ Anthony Sasso       Anthony Sasso       President

 

 
SASSO:
         
 
By:
/s/ Anthony Sasso       Anthony Sasso  


 
ASSIGNEE:


PG Acquisition Corp, Inc.
         
 
By:
/s/ Scott Frohman       Scott Frohman       Chief Executive Officer

 
56
 